 



Exhibit 10.105

4P Architect-Engineering Contract dated March 14, 2003

          1. CONTRACT NO. ARCHITECT-ENGINEER CONTRACT   F41624-03-D-8620        
  2. DATE OF CONTRACT       14 Mar 2003

      3A. NAME OF ARCHITECT-ENGINEER   3B. TELEPHONE NO (Include Area Code)
VERSAR, INC.   (210) 344-5700

3C. ADDRESS OF ARCHITECT-ENGINEER (Include Zip Code)
VERSAR, INC.
45 N.E. LOOP 410
SAN ANTONIO TX 78216-5831

4. DEPARTMENT OR AGENCY AND ADDRESS (Include Zip Code)

311th HUMAN SYSTEMS WING/PKV
3300 SIDNEY BROOKS
BROOKS AFB TX 78235-5112

5. PROJECT TITLE AND LOCATION

Title I, Title II, and Other Architect-Engineering (A-E) Services primarily for
environmental projects including restoration, conservation, planning,
compliance, and pollution prevention. The work also includes a secondary
requirement for traditional A&E services for design and construction, housing
privatization, military family housing and Military Construction (MILCON).

6. CONTRACT FOR (General Description of services to be provided)

Indefinite delivery, indefinite quantity (IDIQ) contract for A-E services to
support environmental and traditional projects of interest to the government in
accordance with the Statement of Work dated 20 Nov 02.

7.     CONTRACT AMOUNT (Express in words and figures)

Refer to Clause PKV-G004, Estimated Contract Amount

8.     NEGOTIATION AUTHORITY

9.     ADMINISTRATIVE, APPROPRIATION, AND ACCOUNTING DATA

To be cited on each individual delivery order

40



--------------------------------------------------------------------------------



 

      AUTHORIZED FOR LOCAL REPRODUCTION
PREVIOUS EDITION NOT USABLE   STANDARD FORM 252 (REV. 10-83)
Prescribed by GSA – FAR (48 CFR) 53.236-2(a)



  10.   The United States of America (called the Government) represented by the
Contracting Officer executing this contract, and the Arthitect-Engineer agree to
perform this contract in strict accordance with the clauses and the documents
identified as follows, all of which are made a part of this contract.

          TABLE OF CONTENTS         SECTION   PART I – THE SCHEDULE   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

B   Supplies/Services & Prices/Costs   03 C   Description/Specs/Work Statement  
08 D   Packaging and Marking   09 E   Inspection and Acceptance   10 F  
Deliveries or Performance   11 G   Contract Administration Data   12 H   Special
Contract Requirements   15 SECTION   PART II – CONTRACT CLAUSES   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I   Contract Clauses   21 SECTION   PART III – LIST OF ATTACHMENTS   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

J   List of Attachments   30 SECTION   PART IV – REPRESENTATIONS AND
INSTRUCTIONS   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

K   Representations, Certifications and Other Statements to Offerors*   K-1

* Section K will be incorporated by reference

The parties to this contract are comprised of more than one legal entity, each
entity shall be jointly and severally liable under this contract. The parties
hereto have executed this contract as of the date recorded in Item 2.

SIGNATURES                      NAMES AND TITLES (Typed)

11. ARCHITECT ENGINEER OR OTHER PROFESSIONAL SERVICES CONTRACTOR

          A   /S/ Glen R. Turney   Glen R. Turney, P.E.         Vice President B

C

D        

12. THE UNITED STATES OF AMERICA

      /S/ Beatrice R. De Los Santos   BEATRICE R. DE LOS SANTOS
Contracting Officer

41



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                          Qty   Unit Price ITEM   SUPPLIES OR SERVICES   Purch
Unit   Total Item Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

0001             Noun:   INVESTIGATION, ASSESSMENT, SURVEY AND ANALYSIS    
Contract type:   J - FIRM FIXED PRICE     Descriptive Data:         THE
CONTRACTOR SHALL PERFORM STUDIES IN ACCORDANCE WITH ATTACHMENT 1, STATEMENT OF
WORK (SOW) DATED 20 NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.  
        0002             Noun:   INVESTIGATION, ASSESSMENT, SURVEY AND ANALYSIS
    Contract type:   L - FIXED PRICE INCENTIVE FIRM     Descriptive Data:      
  THE CONTRACTOR SHALL PERFORM STUDIES IN ACCORDANCE WITH ATTACHMENT 1,
STATEMENT OF WORK (SOW) DATED 20 NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER
HEREUNDER.           0003             Noun:   INVESTIGATION, ASSESSMENT, SURVEY
AND ANALYSIS     Contract type:   Y - TIME AND MATERIALS     Descriptive Data:  
      THE CONTRACTOR SHALL PERFORM STUDIES IN ACCORDANCE WITH ATTACHMENT 1,
STATEMENT OF WORK (SOW) DATED 20 NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER
HEREUNDER.           0004             Noun:   ENVIRONMENTAL REMEDIAL DESIGN    
Contract type:   J - FIRM FIXED PRICE     Descriptive Data:         THE
CONTRACTOR SHALL PROVIDE REMEDIAL DESIGN IN ACCORDANCE WITH ATTACHMENT 1, SOW,
DATED 20 NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.          
0005             Noun:   SUPERVISION AND OVERSIGHT     Contract type:   J - FIRM
FIXED PRICE     Descriptive Data:         THE CONTRACTOR SHALL PROVIDE
SUPERVISION, INSPECTION AND/OR OVERSIGHT IAW, ATTACHMENT 1, SOW, DATED 20 NOV 02
AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.

42



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                          Qty   Unit Price ITEM   SUPPLIES OR SERVICES   Purch
Unit   Total Item Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

0006             Noun:   SUPERVISION AND OVERSIGHT     Contract type:   L -
FIXED PRICE INCENTIVE FIRM     Descriptive Data:         THE CONTRACTOR SHALL
PROVIDE SUPERVISION, INSPECTION AND/OR OVERSIGHT IAW ATTACHMENT 1, SOW, DATED 20
NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.           0007        
    Noun:   SUPERVISION AND OVERSIGHT     Contract type:   Y - TIME AND
MATERIALS     Descriptive Data:         THE CONTRACTOR SHALL PROVIDE
SUPERVISION, INSPECTION AND/OR OVERSIGHT IAW ATTACHMENT 1, SOW, DATED 20 NOV 02
AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.           0008            
Noun:   SUPPORT     Contract type   Y - TIME AND MATERIALS     Descriptive Data:
        THE CONTRACTOR SHALL PROVIDE SUPPORT, CONSISTING OF SUCH ITEMS AS
MATERIALS, COMMUNICATION, SUBCONTRACTING AND TRAVEL IAW ATTACHMENT 1, SOW, DATED
20 NOV 02 AND THE SOW INCLUDED IN EACH TASK ORDER HEREUNDER.           0009    
        Noun:   DATA NOT SEPARATELY PRICED     Contract type:   J - FIRM FIXED
PRICE     Descriptive Data:         THE CONTRACTOR SHALL PROVIDE DATA IAW DD
FORMS 1423 CONTAINED IN EXHIBITS A, B, AND C, CONTRACT DATA REQUIREMENTS LIST
(CDRL), AS IMPLEMENTED BY DIRECTIONS PROVIDED IN EACH TASK ORDER ISSUED
HEREUNDER.           0010             Noun:   DATA NOT SEPARATELY PRICED    
Contract type:   L - FIXED PRICE INCENTIVE FIRM     Descriptive Data:        
THE CONTRACTOR SHALL PROVIDE DATA IAW DD FORMS 1423 CONTAINED IN EXHIBITS A, B,
AND C, CONTRACT DATA REQUIREMENTS LIST (CDRL), AS IMPLEMENTED BY DIRECTIONS
PROVIDED IN EACH TASK ORDER ISSUED HEREUNDER.

43



--------------------------------------------------------------------------------



 



PART I-THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

                          Qty   Unit Price ITEM   SUPPLIES OR SERVICES   Purch
Unit   Total Item Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

0011             Noun:   DATA NOT SEPARATELY PRICED     Contract type:   Y -
TIME AND MATERIALS     Descriptive Data:         THE CONTRACTOR SHALL PROVIDE
DATA IAW DD FORMS 1423 CONTAINED IN EXHIBITS A, B, AND C, CONTRACT DATA
REQUIREMENTS LIST (CDRL), AS IMPLEMENTED BY DIRECTIONS PROVIDED IN EACH TASK
ORDER ISSUED HEREUNDER.           0012             Noun:   VALUE ENGINEERING
SERVICES     Contract type:   J - FIRM FIXED PRICE     Descriptive Data:        
THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING SERVICES AND SUBMIT PROGRESS
REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK ORDERS.           0013        
    Noun:   VALUE ENGINEERING SERVICES     NSN:   N – Not Applicable    
Contract type:   L – FIXED PRICE INCENTIVE FIRM     Inspection:   DESTINATION  
  Acceptance:   DESTINATION     FOB:   DESTINATION     Descriptive Data:        
THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING SERVICES AND SUBMIT PROGRESS
REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK ORDERS.           0014        
    Noun:   VALUE ENGINEERING SERVICES     NSN:   N - Not Applicable    
Contract type:   Y - TIME AND MATERIALS     Inspection:   DESTINATION    
Acceptance:   DESTINATION     FOB   DESTINATION     Descriptive Data:        
THE CONTRACTOR SHALL PERFORM VALUE ENGINEERING SERVICES AND SUBMIT PROGRESS
REPORTS AS SPECIFIED IN THE SCHEDULE OF EACH TASK ORDERS.

44



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION B – SUPPLIES OR SERVICES AND PRICES/COSTS

B001 Contract Minimum: The minimum dollar amount to be placed by the government
against this contract shall be $15,000 (See Clause G006)

1.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated by reference:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

II.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

B028 CONTRACT TYPE: FIRM FIXED PRICE (FEB 1997)

Total Price TBD at Task Order level

Applicable to following Line Items: 0001, 0004,0005,0009,0012
Applies to Firm-Fixed-Price CLJN(s) only.

B030 CONTRACT TYPE: FIXED-PRICE-INCENTIVE—FIRM TARGET (FEB 1997)

The target cost, target profit, and target price contemplated by the contract
clause entitled, “Incentive Price Revision— Firm Target,” are set forth below.
The contract line items subject to price revision, ceiling price, and the profit
adjustment formula are set forth in 52.216-16.

Target Cost
TBD at Task Order level
Target Profit
TBD at Task Order level
Target Price
TBD at Task Order level
Ceiling Price
TBD at Task Order level

Applicable to following Line Items: TBD at Task Order level
Applies to Fixed-Price Incentive (Firm Target) CLIN(s) only.

B036 CONTRACT TYPE: TIME-AND-MATERIALS (FEB 1997) (TAILORED)

(a)  The Contractor shall furnish at the hourly rates stated below, all
necessary and qualified personnel, managing and directing the same to complete
CLIN(s) 0003, 0007, 0008, 0011, 0014 within the performance period specified in
Section F. In performance of these CLIN(s), Contractor shall be reimbursed for
direct labor (exclusive of any work performed in an unpaid overtime status) at
the hourly rates listed below for the identified labor categories.

CATEGORIES           HOURLY RATE
TBD at Task Order level

(b)  For the purposes of the clause of this contract entitled “Payments Under
Time-and-Material and Labor Hour Contracts”, the total ceiling price of the
CLIN(s) specified in paragraph (a) above is See Section J, Attachment 3, Labor
Rate Schedule (Firm-Fixed Price/Time and Material.

Applies to Time-and-Materials CLIN(s) only.

45



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

B049 OPTIONS (APR 2000)

The Government may require performance of the work required by CLIN(s) TBD at
Task Order level. The Contracting Officer shall provide written notice of intent
to exercise this option to the Contractor on or before TBD at Task Order level.
If the Government exercises this option(s) by TBD at Task Order level , the
Contractor shall perform at the estimated cost and fee, if applicable, set forth
as follows:

TBD at Task Order Level

PKV-B001 FAR 52.232-07 PAYMENT UNDER TIME-AND-MATERIAL AND LABOR-HOUR CONTRACTS
(SEP 2002)

In accordance with FAR 52.232-07(a)(2), the applicable withhold percentage for
Time-and-Materials orders shall be 0.0% unless otherwise prescribed in the Task
Order.

46



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION C - DESCRIPTION/SPECS/WORK STATEMENT

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

C003 INCORPORATED DOCUMENTS/REQUIREMENTS (APR 1998)

I.     The work to be performed will be in accordance with the Statement of Work
(SOW) set forth in Attachment I as listed in Section J and as Stated in Section
B of this contract. Specific work requirements will be identified in individual
Task Orders through the SOW or the Statement of Objective (SOO).

II.     The specifications for data, as identified in the Contract Data
Requirements List (CDRL), are included herein as Exhibits A, B, and C as listed
in Section J of this contract. Specific data deliverable requirements will be
identified in individual Task Orders.

47



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION D - PACKAGING AND MARKING

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

D001 PRESERVATION, PACKAGING, PACKING AND MARKING REQUIREMENTS (FEB 1997)

Preservation, packaging, packing and marking shall be set forth in the
individual order.
The “ship to” address will be designated in each task order.

PKV-D001 MARKING OF SHIPMENTS (ALTERNATE I) (SEP 2002)

(a)  The contractor shall mark all shipments under this contract in accordance
with MIL-STD-129 entitled, “Marking for Shipment and Storage.”

(b)  Each shipment of material and/or data shall be clearly marked to show the
following information:

      MARK FOR:   Contract Number F41624-03-D-8620     Task Order
Number_____________________     Item Number___________________________

(All Fill-in TBD at Task Order Level .)

48



--------------------------------------------------------------------------------



 



PART I - THE SCHEDULE
SECTION E - INSPECTION AND ACCEPTANCE

I.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated by reference:

A. FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

52.246-04 INSPECTION OF SERVICES — FIXED-PRICE (AUG 1996)
52.246-06 INSPECTION — TIME-AND-MATERIAL AND LABOR-HOUR (MAY 2001)

B. DEFENSE FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

252.246-7000 MATERIAL INSPECTION AND RECEIVING REPORT (DEC1991)

II.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

E001 REQUIREMENTS FOR DATA ACCEPTANCE (FINAL DD FORM 250) (May 1997)

The Contractor shall prepare and submit a final DD Form 250 on a one-time basis
collectively accounting for all completed Exhibit Line/Subline Items which
called for submission of the data by letter of transmittal. The DD Form 250
shall include a list and an account of all data submitted by letter of
transmittal and approved by the Government during the reporting period.

Applicable as cited in each TO

E002 REQUIREMENTS FOR DATA ACCEPTANCE (PERIODIC DD FORM 250) (MAY 1997)

The Contractor shall prepare and submit a periodic DD Form 250 on
a/an        basis collectively accounting for all completed Exhibit Line/Subline
Items which called for submission of the data by letter of transmittal. Each
periodic DD Form 250 shall include a list and an account of all data submitted
by letter of transmittal and approved by the Government during the reporting
period.

Applicable as cited in each TO

PKV-E001 5352.246-9000 MATERIAL INSPECTION AND RECEIVING REPORT (OMB NO.
0704-0248) (AFMC) (SEP 2002)

(a)       As specified by DFARS, Appendix F, Table 2, a copy of DD Forms 250
shall be forwarded to the following address:

     (1)  Forward the purchasing office copy to the contract administrator at
the address specified in each individual task order.

     (2)  For shipments involving Military Assistance Program (MAP), Grant Aid
(GA), or Foreign Military Sales (FMS) requirements, an additional copy shall be
sent to: N/A

     (3)  Additional distribution of DD Forms 250 is to be made as directed in
individual task orders.

(b)       These special instructions shall be included in any subcontracts
hereunder where the items purchased from the subcontractor are to be shipped
directly to the U.S. Government or to a foreign destination.

(c)       If delivery of MAP, GA, or FMS items to foreign destinations is
required, the copies of DD Form 250 required by DFARS, Appendix F, Table 2,
Material Inspection and Receiving Report, Special Distribution, shall be
forwarded to the “ship to” address designated in the contract.

49



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION F - DELIVERIES OR PERFORMANCE

I.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated by reference:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

      52.242-15   STOP-WORK ORDER (AUG 1989)   52.242-15   STOP-WORK ORDER (AUG
1989) - ALTERNATE I (APR 1984)   52.242-17   GOVERNMENT DELAY OF WORK (APR 1984)
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only.   52.247-34   F.O.B. DESTINATION (NOV 1991)

II.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

F001 OPTION CLIN PERFORMANCE PERIOD(S) (FEB 1998)

The respective performance period(s) for option(s) identified in Section B is as
follows:

CLIN Number                      Period of Performance
TBD at Task Order level

F002 PERIOD OF PERFORMANCE (FEB 1997)

Period of performance under this contract shall be 12 months per ordering period
with an estimated 5 annual ordering periods and an additional 3 years for
performance.

F003 CONTRACT DELIVERIES (FEB 1997)

The following terms, if used within this contract in conjunction with contract
delivery requirements (including data deliveries), are hereby defined as
follows:

     (a)  “MAC” and “NLARO” mean “months after the effective date for award of
the contractual action (as shown in block 3, Section A, SF 26)”.

     (b)  “WARO” means “weeks after the effective date for award of the
contractual action”.

     (c)  “DARO” means “days after the effective date for award of the
contractual action”.

     (d) “ASREQ” means “as required”. Detailed delivery requirements are then
specified elsewhere in Section F.

50



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION G - CONTRACT ADMINISTRATION DATA

I.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated by reference:

AIR FORCE MATERIEL COMMAND FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT
CLAUSES

5352.237-9002 CONTRACT HOLDAYS (AFMC) (JUL 1997)
                          Para (b), Holidays; ‘All the Federal Holidays’

II.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

G001 ACCOUNTING AND APPROPRIATION DATA (FEB 1997)

Accounting and appropriation data will be set forth on individual orders issued
hereunder.

G004 MASSACHUSETTS SALES TAX (MAY 1997)

Massachusetts Sales Tax should NOT be included in prices submitted as sales to
the United States Government are exempt from this tax. ESC Massachusetts
Exemption No. is E-042-128-085.

PKV-G002 PUBLIC VOUCHER FOR TIME AND MATERIAL CONTRACTS (SEP 2002)

(a)  Contractor request for payment under time and material contracts shall be
submitted on Standard Form 1034, “Public Voucher for Purchases and Services
Other than Personal.”

(b)  The Contractor shall submit the original and four copies of the voucher to
the DCAA auditor. One copy shall be forwarded concurrently to the cognizant
Contract Administrator as specified in each individual task order. The
Contractor shall also submit one copy of the voucher to the ACO, see Block 6,
front page of the contract. Under the provisions of FAR 42.803(b), the DCAA
auditor, as the authorized representative of the Contracting Officer for
examining vouchers received directly from contractors, will transmit
provisionally approved vouchers to the cognizant disbursing office for payment.
The last Public Voucher (SF 1034) shall be identified as the final. Final
payment will be made upon final acceptance as evidenced by an executed DD250z
with a Contractor assigned shipment number. The Contractor shall forward the
original DD250z to the Contract Administrator as specified in each individual
task order.

(c)  Those costs claimed, which are determined by the DCAA auditor to be
unallowable or suspended. will be identified on DCAA Form 1, “Notice of Contract
Costs Suspended and/or Disapproved,” which will be issued to the contractor,
with a copy to cognizant ACO and one to the Contractor Administrator as
specified on each individual task order. On such actions of suspended or
disapproved costs, the contractor may appeal in writing to the PCO, who will
make a determination promptly in writing. Any final decision by the Contracting
Officer may be appealed thereafter in accordance with the provisions of the
“Disputes” clause of the contract.

PKV-G003 SUBMISSION OF INVOICES FOR FIXED-PRICED TASK ORDERS (SEP 2002)

(a) Firm-Fixed-Price (FFP) task order acceptance of services and payment will be
accomplished in accordance with FAR 52.232-10. The Contractor’s monthly estimate
of the amount and value of work accomplished and services performed shall be
submitted on a Contractor-signed and dated “Certificate of Performance”
(CP) accompanied by a completed request-for-payment invoice. The Contractor
shall provide the original plus a copy of the CP and the invoice to the
purchasing office specified on each individual task order.

51



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION G - CONTRACT ADMINISTRATION DATA

(b)  After approval of the estimate by the Contracting Officer’s Representative,
the original CP and invoice will be forwarded by mail to the Defense Finance and
Accounting Service (DFAS) for payment.

(c)  Upon delivery order completion, contractor will submit a voucher for all
remaining costs and fees and DD Form 25OZ with a contractor assigned shipment
number. The contractor shall forward the DD Form 25OZ to the cognizant Contract
Administrator at HSW/PKV, 3300 Sidney Brooks, Brooks AFB, TX 78235-5112 for
processing.

PKV-G004 ESTIMATED CONTRACT AMOUNT (SEP 2002)

(a)  The total program value, for this acquisition is estimated at
$1,100,000,000. The total dollar value of all orders placed on all contracts
awarded will not exceed the total program value. The dollar amount of orders
placed on any one contract cannot be determined in advance. Task Orders will be
placed in accordance with the terms of this contract.

(b)  For the contract duration, the minimum award guaranteed amount shall be
$15,000. This minimum guarantee shall be met by obligating $15,000 on the basic
contract by the issuance of a Task Order. If a Task Order is not issued during
the contract period for a minimum of $15,000, the Contractor shall submit an
invoice for $15,000 to satisfy the minimum guaranteed award amount.

PKV-G006 OTHER CONTRACT ADMINISTRATION DATA (SEP 2002)

      Finance Office:   DFAS-CO/South Entitlement Oper
PO Box 182264
Columbus OH 43218-2264

      Administrative Office:   DCMA Manassas 10500
Battleview Pkwy
Manassas VA 20109-2342

PKV-G007 ORDERING PROCEDURES (SEP 2002)

1. Ordering will be accomplished utilizing individual task orders (TOs) specific
to the requirements in the Statement Of Work (Section C). Task orders will be
issued on a Firm-Fixed-Price, Fixed-Price Incentive (FPI), or Time-and-Materials
(T&M) basis as the Contracting Officer determines provides the best value.
Further explanation of the 3 types is as follows:

     (a)  Firm-Fixed-Price and Fixed-Price Incentive task orders shall be used
when there are reasonably definite design or performance specifications
available and a fair and reasonable price can be established at the outset.
Efforts normally obtained with FFP task orders are: Supervision/Inspections and
Remedial Design (Applicable to CLINS 0001, 0002, 0004, 0005, 0006, 0009, 0010,
0012, and 0013). FFP task orders will be awarded with total prices. Incentives,
if applicable, will be determined during negotiations.

     (b)  Time-and-Material task orders shall be used when it is not possible at
the time of placing the task order to estimate the extent or duration of the
effort. Efforts normally obtained with T&M task orders are: Preliminary
Assessment, Site Investigation, Remedial Investigation, Feasibility Study.
(Applicable to CLINS 0003, 0007, 0008, 0011, and 0014). T&M orders will be
awarded with a ceiling price.

2. Individual task orders will be awarded with either a “Total Price” or
“Ceiling Price” depending upon the contract type. Labor rates corresponding to
annual segments of the period of performance and to applicable task order
arrangement are set forth in the contract’s Section J, Attachment 3, entitled
“Labor Rate Schedule for Orders”. Efforts identified in contract Section C,
“Description/Specifications/Work Statement” of the contract are described in
general terms. Task orders shall be issued to

52



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION G - CONTRACT ADMINISTRATION DATA

the Contractor as necessary for efforts described more specifically in the task
order’s SOW. The Contracting Officer is the only individual authorized to
solicit and/or award task orders and modifications thereto under this contract.

3.     The process of issuing a task order is as follows:

     (a)  Request for Proposal (RFP): The Contracting Officer shall furnish the
Contractor with a written request for proposal (RFP) that includes:



       (1) a description of the specified work required;          (2) the
anticipated performance period;          (3) any other pertinent information
(such as site or location).

     (b)  Proposal: The Contractor shall, within the time specified requested,
provide an original (additional copies, if requested) proposal that addresses:



       (1) the comprehensive technical and management approach to accomplish the
work effort;  
     (2) a detailed cost proposal. The proposal shall include a breakout of
direct labor. Cost proposals for time and material delivery orders shall include
a breakout of other cost for consideration under the Support CLIN. Cost
proposals for FP and FPIF delivery orders shall include a breakout of applicable
overheads, G&A, other costs, and profit;



       (3) a proposed schedule for completing the delivery order effort;    
     (4) proposed Small Business and Small Disadvantaged Business subcontract
plan goals, if applicable;          (5) any other pertinent information.

     (c)  Discussions/Negotiation: The Contracting Officer will review the
proposal and enter into discussions/negotiation with the contractor as
necessary.

     (d)  Certificate of Current Cost or Pricing Data: At the conclusion of
negotiations, the contractor shall provide this Certificate in accordance with
FAR 14.406-2, if required.

     (e)  Task Order Issuance: The CO will issue a task order that will include:



       (1) Contract and Task Order Number;          (2) Statement of Work that
may include reference to applicable specifications and Contract Data
Requirements List (CDRLS);          (3) Government-furnished property, material
or base support to be made available during performance;          (4) total
price or ceiling price as applicable;          (5) performance period;    
     (6) the Contracting Officer’s Representative (COR) as well as any other
points of contact;          (7) any other pertinent information deemed necessary
during the performance.

     (f) Contractor Performance: Upon receipt of a written order issued by the
Contracting Officer, the Contractor shall furnish the services/supplies as set
forth in the TO.

53



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

NOTICE: The following contract clauses pertinent to this section are hereby
incorporated in full text:

OTHER CONTRACT CLAUSES IN FULL TEXT

H001 OPTIONS (MAY 1997)

The Government reserves the right to exercise the following option(s) subject to
the stated conditions. In the event an option is exercised, the affected
sections of the contract, e.g., Section B, Section F, Section G, etc., will be
modified as appropriate.

Applies to Basic Contract and Task Order

H011 GUARANTEED FINAL REPORT (FEB 1997)

If this contract is terminated prior to completion, the Contractor agrees to
provide a final report in accordance with Exhibit A. Data Item TBD at Task Order
level . During the life of the contract, the contractor shall continuously
reserve sufficient funds from the amount allotted to guarantee the preparation
and delivery of said final report.

H012 CONTRACTOR-ACQUIRED PROPERTY (SEP 1997)

Subject to the provisions of the Government Property clause of this contract,
the Contractor is authorized to acquire the following listed property:

PROPERTY
TBD at Task Order Level

H023 INDEFINITE QUANTITY (SEP 1997) (TAILORED)

This is an Indefinite Quantity contract as contemplated by FAR 16.50-4. The
total scope of the technical tasks for which orders may be issued is set forth
in paragraph 2.0 of the attached Statement of Work. The maximum dollar amount
the Government may order under any contract is the total program ceiling of
$1,100,000,000; the minimum amount is $15,000.00.

There are 5 estimated annual ordering periods with 3 additional years of
performance. The total program ceiling amount may be adjusted unilaterally by
the Air Force on an annual basis. Historic, current and/or projected workload
requirements will be used to determine the amount of upward adjustment. In no
event will the adjusted ceiling amount exceed 250% of the original program
ceiling.

H025 INCORPORATION OF SECTION K (OCT 1998)

Section K of the solicitation is hereby incorporated by reference.

H029 IMPLEMENTATION OF DISCLOSURE OF INFORMATION (OCT 1997)

In order to comply with DFARS 252.204-7000, Disclosure of Information, the
following copies of the information To be released are required at least 45 days
prior to the scheduled release date:

     (a)  3 copy(ies) to: Office of Public Affairs, Office of Public Affairs, HQ
AFCEE/MSP 3207 Sidney Brooks

Brooks AFB TX 78235-5112

     (b)  1 copy(ies) to: Contracting Officer, TBD at Task Order level

     (c)  3 copy(ies) to: Program Manager, TBD at Task Order level

54



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

H033 SOLICITATION NUMBER (APR 1998)

Solicitation Number: F41624-02-R-8159

PKV-H001 TIME AND MATERIAL TASK ORDER CONSIDERATION AND PAYMENT (SEP 2002)

(a)  Labor - The Contractor shall be paid on the basis of the number of
person-hours for each labor category utilized times the labor rate for such
labor category from the contract’s Labor Rate Schedule in effect at the time of
actual performance of the work.

(b)  Support Costs - The Contractor shall be reimbursed for the actual allowable
and allocable costs of communications, equipment rental, laboratory analyses,
materials, reproduction and graphics, subcontracting effort, travel (including
per diem), sample bottles/containers/kits, shipping, waste management,
miscellaneous other direct cost and for indirect costs, excluding profit,
expressly allowed by the Contractor’s approved accounting system.

PKV-H002 COMMUNICATIONS SECURITY (COMSEC) MONITORING (SEP 2002)

All communications with DOD organizations are subject to COMSEC review.
Contractor personnel will be aware that telecommunications networks are
continually subject to intercept by unfriendly intelligence organizations. The
DOD has authorized the military departments to conduct COMSEC monitoring and
recording of telephone calls originating from or terminating at DOD
organizations. Therefore, civilian Contractor personnel are advised that any
time they place a call to, or receive a call from, a USAF organization, they are
subject to COMSEC procedures. The Contractor will assume the responsibility for
ensuring wide and frequent dissemination of the above information to all
employees dealing with official DOD information. (AFI 33-219)

PKV-H003 GOVERNMENT FURNISHED PROPERTY (SEP 2002)

The Government shall furnish to the Contractor, or the Contractor shall be
authorized to obtain via Contractor Acquired Property, for use in the
performance of this contract the property set forth in the delivery orders,
where applicable, in accordance with the requirements of the “Government
Property” clause, Section I hereof as follows:

              Nomenclature   Part Number/NSN   Quantity   Date Available

(TO BE IDENTIFIED ON THE INDIVIDUAL TASK ORDER WHEN APPLICABLE)

PKV-H004 SYSTEMS ENGINEERING TECHNICAL ASSISTANCE (SETA) AND GLOBAL ENGINEERING
INTERGRATION AND TECHNICAL ASSISTANCE (GEITA) PROGRAMS (SEP 2002)

(a)  The Human Systems Wing (HSW) and the Air Force Center for Environmental
Excellence (AFCEE) have been assigned the responsibility of providing the
necessary management control over the effort in this contract. In performance of
these responsibilities , the Air Force currently has contracts for SETA and
GEITA support services and may acquire future contracts for these and other
services to support this effort.

(b)  In the performance of this contract, the Contractor agrees to cooperate
with other contractor(s) by providing authorized personnel, subject to
applicable security and disclosure regulations, access to any and all technical
or cost data concerning work under this contract.

(c) Upon contract award, the Contractor agrees to enter into a Memorandum of
Agreement (MOA) with the SETA and GEITA contractor(s). A copy of each MOA shall
be provided to the Contracting Officer prior to release of any Contractor
technical or cost data for subsequent task orders.

55



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

(d)  The Contractor agrees the laboratory performing analyses required by this
contract shall participate in an interlaboratory comparison program conducted by
the US EPA, HIOSH, OSHA and/or equivalent laboratories depending on the type of
analyses requested. This will be subject to audit by AFCEE and/or its SETA or
GEITA contractor representative to ensure that the systems and procedures
described in the Contractor’s Quality Assurance Project Plan (QAPP), laboratory
QA/QC plan, and other supporting documentation are operational and in
conformance with contract requirements. Evaluation reports on laboratory
performance shall be made available to AFCEE upon request. AFCEE may also
request the Contractor to ship a limited number of duplicate project samples to
a referee laboratory and/or to analyze proficiency test samples provided by
AFCEE or its SETA/GEITA contractor.

(e)  The field work, field sampling, laboratory analyses and any other work
performed by the Contractor or its subcontractors for this contract are subject
to inspection, review, and audit by AFCEE personnel or SETA/GEITA contractor
representatives under AFCEE direction. This will be to ensure that the systems
and procedures described in the Contractor’s Quality Program Plan (QPP) and
supporting documentation are operational and in conformance with contract
requirements.

(f)  Neither SETA/GEITA nor any other contractor personnel are authorized to
direct the Contractor in any manner. It is expressly understood that the
operation of this clause shall not be the basis of an equitable adjustment.
Modification, realignment or redirection of the Contractor’s technical efforts
and/or contract requirements shall be effected only by written direction of the
Contracting Officer.

PKV-H006 TASK ORDER DISTRIBUTION (SEP 2002)

This contract is one of multiple indefinite quantity awards for which the
government will distribute work among the various contracts using the following
considerations (not listed in any order of preference or ranking):



       Specialized Experience          Past Performance          Capacity    
     Location

In accordance with 10 U.S.C. 9540, the total amount to be paid to an
Architect-Engineer (A-E) Contractor for producing and delivering designs, plans,
drawings and specifications for a facility project is limited to six percent
(6%) of the predetermined estimated construction cost as defined in the contract
clause FAR 52.236-22.

PKV-H008 TRANSPORTATION OF HAZARDOUS WASTES AND CONTAMINATED MATERIALS (SEP
2002)

In the performance of a Task Order, the Contractor may be required to transport
hazardous waste and/or contaminated materials to off-site treatment or disposal
facilities. When such transportation is stipulated, the contractor shall comply
with the following requirements.

(a)  The contractor shall ensure that all waste transporters maintain insurance
coverage for the transportation of hazardous waste as prescribed by all Federal,
State, and/or local regulations and statutes.

(b)  The contractor shall ensure that all waste transport contractors provide
the Contracting Officer Representative (COR) with a copy of their completed
Resource Conservation and Recovery Act (RCRA) Part A waste transporter
application and a notarized copy of their Environmental Protection Agency (EPA)
waste transport identification number.

(c) The Contractor shall ensure that all waste transport contractors provide the
COR with notarized statements describing the status and background of any civil
or criminal lawsuits filed against them within the last ten years.

56



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

(d)  The Contractor shall ensure that only trucks certified by the manufacturer
as meeting the Department of Transportation (DOT) 311 and 312 specifications are
used to transport bulked liquid waste.

(e)  The Contractor shall ensure that all Installation Restoration Program (IRP)
hazardous and individual waste materials transported to any off-site locations
have waste manifests signed by the Government accompanying the shipments.

(f)  The Contractor shall ensure that all materials transported on public roads
have all required bills of lading and/or hazardous waste manifests.

(g)  The Contractor shall ensure that all waste transport vehicle operators
comply with the minimum health and safety training requirements specified by
EPA, DOT and the Occupational Safety and Health Administration (OSHA) for
hazardous waste vehicle operators.

(h)  The Contractor shall obtain letters of commitment from waste haulers and
from treatment, disposal, or recovery facility owners/operators to haul and
accept Air Force Waste shipments. The letters shall indicate all agreements and
commitments for handling and acceptance of the specified materials as described
in each contract.

PKV-H009 DD FORM 1423-1 (SEP 2002)

a.     All technical data and identified administrative reports contractually
required shall be supplied in accordance with attached CDRL.

b.     The offeror may propose alternative offers which recommend substitutions
or eliminations of the stated requirements. Substantiate each recommendation and
describe the projected savings that would result by accepting the alternative
offer.

PKV-H010 HOURS OF WORK (SEP 2002)

The normal hours of work on military installations (unless otherwise stated) are
from 7:30 a.m. to 4:30 p.m., Monday through Friday, excluding holidays. The
lunch period for Contractors requiring escorts is from 11:30 a.m. to 12:30 p.m.
Access to work sites may be restricted to these hours and days. For work during
other than normal hours of work, the Contractor shall submit, in writing, for
the Contracting Officer’s approval, a notice of any period of scheduled work
other than the normal hours of work specified above. This notice shall be
submitted not less than three (3) work days prior to each period of work
scheduled at times other than normal hours of work including Federal holidays.

PKV-H011 REQUIRED INSURANCE (SEP 2002)

The Contractor shall procure and maintain during the entire period of
performance of this contract the following minimum insurance:

      TYPE
Workers Compensation   AMOUNT
As required by law, except that if this contract is to be performed in a state
which does not require or permit private insurance, the compliance with the
statutory or administrative requirement in any such state will be satisfactory.
The required workman’s compensation insurance shall extend to cover employers’
liability for accidental bodily injury or death and for occupational disease
with a minimum liability limit of $100,000.       Comprehensive General  
Minimum limits of $500,000 per occurrence
Liability for bodily injury.

57



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

      Comprehensive Automobile   Minimum limits of $200,000 per person, $500,000
per liability occurrence for bodily injury and $20,000 per accident for property
damage. This insurance shall extend to cover hired cars and automobile
non-ownership liability.

PKV-H012 FIRM-FIXED PRICE TASK ORDER COST (SEP 2002)

In Firm-Fixed-Price task orders the cost for labor, materials, communication,
subcontracting, travel and other direct cost items shall be included in the line
item for the basic service. Negotiation and agreement on total price to the
government for the effort specified shall constitute the Firm-Fixed-Price for
the task order. The Contractor shall be obligated to perform the effort
specified in the task order.

PKV-H013 DAVIS-BACON REQUIREMENTS (SEP 2002)

The contractor hereby agrees to comply with the Davis-Bacon Act and related
clauses when work on a Task Order contains construction efforts costing in
excess of $2,000. All applicable clauses are set forth in Section I, Contract
Clauses, of this contract and as stipulated in FAR 22.407(a) and (c).

PKV-H015 NOTICE OF NON-ALLOWABILITY OF DIRECT CHARGES FOR GENERAL PURPOSE OFFICE
EQUIPMENT AND GENERAL PURPOSE AUTOMATED DATA PROCESSING EQUIPMENT (SEP 2002)



(a)   Notwithstanding the ALLOWABLE COST AND PAYMENT CLAUSE, 52.216-7, of
Section I, costs for the acquisition of General Purpose Office Equipment
(GPOE) and Automated Data Processing Equipment (ADPE) shall not be considered as
an allowable direct charge to this contract.

(b)  GPOE refers to the equipment normally found in a business office such as
desks, chairs, typewriters, calculators, file cabinets, etc., that are
obtainable on the open market. ADPE means equipment as defined in FAR 31.001.

PKV-H016 TEAMING ARRANGEMENTS (SEP 2002)

a) If this contract was awarded from an offer submitted on the basis of a major
teaming arrangement, the Government’s consideration of the Contractor for
placement of task orders will reflect the teaming arrangement. In the event that
the teaming arrangement is dissolved or significantly changed, the Government
reserves the right to reconsider the suitability of the changed arrangements for
purposes of issuing task orders.

(b)  Should it become advantageous to deviate from the initial teaming
arrangement, the Contractor should request approval from the Contracting Officer
before making such arrangements.

(c)  This does not authorize Contractor team arrangements in violation of
antitrust statutes or limit the Government’s rights to require consent to
subcontract. The prime Contractor is held fully responsible for contract
performance, regardless of any team arrangement between the prime Contractor and
its subcontractors.

(d)  Notwithstanding the above teaming arrangements and issues relating to
consent, all teaming arrangement (subcontract) pricing must be supported in
accordance with FAR 15.404-3. Subcontract cost and pricing data, as appropriate,
should be presented in task order proposals.

(e) The following subcontractors were evaluated during source selection and are
considered to be team members. It is not necessary to compete these
subcontractors at the Task Order level. Subcontract costs must still be
determined to be fair and reasonable.

58



--------------------------------------------------------------------------------



 



PART I – THE SCHEDULE
SECTION H - SPECIAL CONTRACT REQUIREMENTS

PKV-H017 TEAMING PARTNERS (OCT 2002)

(a)  It is contemplated that the following teaming partner(s) will be utilized
in the performance of this contract:

Arcadis G&M
Greenhorne & O’Mara, Inc.
Higginbotham/Briggs & Associates, LLC
Pond & Company
Blackhawk Geoservices, Inc.

(b)  Consent to subcontract with the subcontractors) cited in (a) above, as
contemplated by the clause of the contract entitled “FAR 52.244-2,
Subcontracts”, shall be limited to the legal sufficiency of the instrument
itself.

(c)  In accordance with FAR Clause 52.244-4 “Subcontracts and Outside Associates
and Consultants (Architec-Engineer Services),” the subcontractors) cited in (a)
above were specifically identified and agreed to during negotiations.

PKV-H018 DECENTRALIZED ORDERING PROCEDURES (NOV 2002)

Non-AFCEE users may receive access to the 4P A-E basic contracts for the purpose
of awarding, administering, and closing out their own task orders (TO) by
contacting the contracting POC’s identified on the AFCEE Home page at
http://www.afcee.brooks.af.mil and the cognizant 311th HSW/Contracting Officer
(CO). The requesting user(s) should be prepared to provide the following:

1.       The name(s), phone, Fax, E-mail contact information for the requesting
CO and Technical POC.

2.       A brief description of the project to support joint 31lth HSW/CO-AFCEE
“in-scope” reviews.

3.       The requesting user(s) two digit position code for order serial numbers
as defined in DOD FAR Supplement Appendix G, Part II. For example. the two digit
position serial number for Kirtland AFB, is “R3”.

4.       The requesting user(s) project number.

5.       The requesting user(s) proof of funding.

6.       If proposed project is determined to be within scope, funded, and
ceiling capacity is available for non-AFCEE work, the 311th HSW CO will contact
AFCEETMSCD to obtain ceiling reservation, negotiate/sign a Memorandum of
Agreement (MOA) with user, issue control number to user, and provide information
about 4P A-E contracts.

7.       The user must identify its orders with the two digit position serial
number.

8.       Contract submittals required for non-AFCEE orders shall be distributed
as cited on the order. Distribution of non-AFCEE is not required for AFCEE.

59



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

Contract Clauses in this section are from the FAR, Defense FAR Sup, Air Force
FAR Sup, and the Air Force Materiel

Command FAR Sup, and are current through the following updates:

Database __ Version: 5.2.x.500; Issued- 3/7/2003; Clauses: FAR: FAC 2001-12;
DFAR: DCN20030301; DL: DL 98021; Class Deviations: CD 2002oOOO3; AFFAR: 2002
Edition; AFMCFAR: 2002 Edition; AFAC: AFAC 20021122; IPN-. 98-009

I.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated by reference:

A. FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES

      52.202-01   DEFINITIONS (DEC 2001) - ALTERNATE I (MAY 2001) 52.203-03  
GRATUITIES (APR 1984) 52.203-05   COVENANT AGAINST CONTINGENT FEES (APR 1994)
52.203-06   RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT (JUL 1995)
52.203-07   ANTI-KICKBACK PROCEDURES (JUL 1995) 52.203-08   CANCELLATION,
RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER ACTIVITY (JAN 1997)
52.203-10   PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER ACTIVITY (JAN 1997)
52.203-12   LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN FEDERAL TRANSACTIONS
(JUN 1997) 52.204-02   SECURITY REQUIREMENTS (AUG 1996) - ALTERNATE 11 (APR
1994) 52.204-04   PRINTED OR COPIED DOUBLE-SIDED ON RECYCLED PAPER (AUG 2000)
52.209-06   PROTECTING THE GOVERNMENT’S INTEREST WHEN SUBCONTRACTING WITH
CONTRACTORS DEBARRED, SUSPENDED, OR PROPOSED FOR DEBARMENT (JUL 1995) 52.211-15
  DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS (SEP 1990) 52.215-02   AUDIT AND
RECORDS - NEGOTIATION (JUN 1999) 52.215-08   ORDER OF PRECEDENCE-UNIFORM
CONTRACT FORMAT (OCT 1997) 52.215-10   PRICE REDUCTION FOR DEFECTIVE COST OR
PRICING DATA (OCT 1997) 52.215-11   PRICE REDUCTION FOR DEFECTIVE COST OR
PRICING DATA—MODIFICATIONS (OCT 1997) 52.215-12   SUBCONTRACTOR COST OR PRICING
DATA (OCT 1997) 52.215-13   SUBCONTRACTOR COST OR PRICING DATA—MODIFICATIONS
(OCT 1997) 52.215-15   PENSION ADJUSTMENTS AND ASSET REVERSIONS (DEC 1998)
52.215-17   WAIVER OF FACILITIES CAPITAL COST OF MONEY (OCT 1997) 52.215-18  
REVERSION OR ADJUSTMENT OF PLANS FOR POSTRETIREMENT BENEFITS (PRB) OTHER THAN
PENSIONS (OCT 1997) 52.215-19   NOTIFICATION OF OWNERSHIP CHANGES (OCT 1997)
52.215-21   REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST
OR PRICING DATA—MODIFICATIONS (OCT 1997) 52.215-21   REQUIREMENTS FOR COST OR
PRICING DATA OR INFORMATION OTHER THAN COST OR PRICING DATA—MODIFICATIONS (OCT
1997) - ALTERNATE 11 (OCT 1997) 52.215-21   REQUIREMENTS FOR COST OR PRICING
DATA OR INFORMATION OTHER THAN COST OR PRICING DATA—MODIFICATIONS (OCT 1997) -
ALTERNATE HI (OCT 1997) Alt III, Para (c), Submit the cost portion of the
proposal via the following electronic media: ‘At the task order level submit in
Microsoft Excel format on a floppy disk, CD ROM or via electronic mail’
52.215-21   REQUIREMENTS FOR COST OR PRICING DATA OR INFORMATION OTHER THAN COST
OR PRICING DATA—MODIFICATIONS (OCT 1997) - ALTERNATE IV (OCT 1997) Alt IV, (a),
Description of the information and the format that are required: ‘TBD at Task
Order level’

60



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      52.216-07   ALLOWABLE COST AND PAYMENT (FEB 2002) 52.216-07   ALLOWABLE
COST AND PAYMENT (FEB 2002) - ALTERNATE I (FEB 1997) Para (a) (3), Day
prescribed by agency head, or “30th”.TBD at Task Order level’ 52.216-16  
INCENTIVE PRICE REVISION — FIRM TARGET (OCT 1997)     Para (a), Line Item
numbers: ‘TBD at Task Order level’     Para (a), In no event shall the total
final price of these items exceed the ceiling price of. TBD at Task Order level’
    Para (c)(1), Number of days: ‘TBD at Task Order level’     Para (d)(2)(ii),
Percent: TBD at Task Order level’     Para (d)(2)(iii), Percent: ‘TBD at Task
Order level’     Applies to Fixed-Price Incentive (Firm Target) CLIN(s) only.
52.216-16   INCENTIVE PRICE REVISION — FIRM TARGET (OCT 1997) - ALTERNATE I (APR
1984) Para (a), Line Item numbersTBD at Task Order level’     Para (a), In no
event shall the total final price of these items exceed the ceiling price of TBD
at Task Order level’     Para (c)(1), Number of days: ‘TBD at Task Order level’
    Para (d)(2)(ii), Percent: TBD at Task Order level’     Para (d)(2)(iii),
Percent: TBD at Task Order level’ 52.216-18   ORDERING (OCT 1995)     Para (a),
Issued from date is ‘the date of contract award’     Para (a), Issued through
date is ‘60 months after date of contract award 52.2,16-19   ORDER LIMITATIONS
(OCT 1995)     Para (a). Insert Dollar amount or quantity. ‘$1,000.00’     Para
(b)(1). Insert dollar amount or quantity ‘$55,000,000 for full and open awards
and $18,000,000 for the small business set aside awards’     Para (b)(2). Insert
dollar amount or quantity. ‘$55,000,000 for full and open awards and $18,000,000
for the small business set aside awards’     Para (b)(3). Insert number of days.
7’     Para (d). Insert number of days. ‘7’ 52.216-22   INDEFINITE QUANTITY (OCT
1995)     Para (d), Date is ‘96 months after contract award’ 52.217-08   OPTION
TO EXTEND SERVICES (NOV 1999)     Period of time. ‘30’     Applies to Basic
Contract and Task Orders 52.211-09   OPTION TO EXTEND THE TERM OF THE CONTRACT
(MAR 2000)     Para (a), Period of time ‘2’     Para (a), 60 or as appropriate
‘15’     Para (c), Number of Months/Years. ‘96 months.’ 52.219-08   UTILIZATION
OF SMALL BUSINESS CONCERNS (OCT 2000) 52.219-09   SMALL BUSINESS SUBCONTRACTING
PLAN (JAN 2002)     Does not apply to small business concerns 52.219-16  
LIQUIDATED DAMAGES — SUBCONTRACTING PLAN (JAN 1999)     Does not apply to small
business concerns 52.219-18   NOTIFICATION OF CONDETMON LIMITED TO ELIGIBLE 8(A)
CONCERNS (JUN 1999) Para (d)(2), Name of SBA’s contractor is
‘__________________________________________’     Contracting agency is ‘311
HSW/PKV     3300 SIDNEY BROOKS     BROOKS AFB TX 78235-5112’     Does not apply
to large business

61



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      52.222-01   NOTICE TO THE GOVERNMENT OF LABOR DISPUTES (FEB 1997)
52.222-02   PAYMENT FOR OVERTIME PREMIUMS (JUL 1990)     Para (a), Dollar amount
is‘$0.00’ 52.222-03   CONVICT LABOR (AUG 1996) 52.222-04   CONTRACT WORK HOURS
AND SAFETY STANDARDS ACT — OVERTIME COMPENSATION (SEP 2000) 52.222-06  
DAVIS-BACON ACT (FEB 1995) 52.222-07   WITHHOLDING OF FUNDS (FEB 1988) 52.222-08
  PAYROLLS AND BASIC RECORDS (FEB 1988) 52.222-09   APPRENTICES AND TRAINEES
(FEB 1988) 52.222-10   COMPLIANCE WITH COPEQLAND ACT REQUIREMENTS (FEB 1988)
52.222-11   SUBCONTRACTS (LABOR STANDARDS) (FEB 1988) 52.222-12   CONTRACT
TERMINATION — DEBARMENT (FEB 1988) 52.222-13   COMPLIANCE WITH DAVIS-BACON AND
RELATED ACT REGULATIONS (FEB 1988) 52.222-14   DISPUTES CONCERNING LABOR
STANDARDS (FEB 1988) 52.222-15   CERTIFICATION OF ELIGIBILITY (FEB 1988)
52.222-21   PROH03rrION OF SEGREGATED FACILITIES (FEB 1999) 52.222-26   EQUAL
OPPORTUNITY (APR 2002) 52.222-27   AFFIRMATIVE ACTION COMPLIANCE REQUIREMENTS
FOR CONSTRUCTION (FEB 1999) 52.222-29   NOTIFICATION OF VISA DENIAL (FEB 1999)
52,222-35   EQUAL OPPORTUNITY FOR SPECIAL DISABLED VETERANS, VETERANS OF THE
VIETNAM ERA, AND OTHER ELIGIBLE VETERANS (DEC 2001) 52.222-36   AFFIRMATIVE
ACTION FOR WORKERS WITH DISABILITIES (JUN 1998) 52.222-37   EMPLOYMENT REPORTS
ON SPECIAL DISABLED VETERANS, VETERANS OF THE VIETNAM ERA, AND OTHER ELIGIBLE
VETERANS (DEC 2001) 52.223-03   HAZARDOUS MATERIAL IDENTIFICATION AND MATERIAL
SAFETY DATA (JAN 1997)     Para (b), Material Identification No: TBD at Task
Order level’ 52,223-05   POLLUTION PREVENTION AND RIGHT-TO-KNOW INFORMATION (APR
1998) 52.223-06   DRUG-FREE WORKPLACE (MAY 2001) 52.223-07   NOTICE OF
RADIOACTIVE MATERIALS (JAN 1997)     Para (a), Number of days is TBD at Task
Order level’ 52.223-10   WASTE REDUCTION PROGRAM (AUG 2000) 52.223-14   TOXIC
CHEMICAL RELEASE REPORTING (OCT 2000) 52,224-01   PRIVACY ACT NOTIRCATION (APR
1984) 52.224-02   PRIVACY ACT (APR 1984) 52.225-09   BUY AMERICAN
ACT—CONSTRUCTION MATERIALS (MAY 2002)     Para (b)(2). Insert excepted materials
or “none”. ‘None unless otherwise determined at Task Order level’ 52.225-13  
RESTRICTIONS ON CERTAIN FOREIGN PURCHASES (JUL 2000) 52.226-01   UTILIZATION OF
INDIAN ORGANIZATIONS AND INDIAN-OWNED ECONOMIC ENTERPRISES (JUN 2000) 52.227-01
  AUTHORIZATION AND CONSENT (JUL 1995) 52.227-02   NOTICE AND ASSISTANCE
REGARDING PATENT AND COPYRIGHT INFRINGEMENT (AUG 1996) 52.227-04   PATENT
INDEMNITY — CONSTRUCTION CONTRACTS (APR 1984) 52.228-02   ADDITIONAL BOND
SECURITY (OCT 1997) 52.228-03   WORKERS’CONTENSATION INSURANCE (DEFENSE BASE
ACT) (APR 1984) 52.228-05   INSURANCE — WORK ON A GOVERNMENT INSTALLATION (JAN
1997)     Applies to Firin-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm
Target) CLIN(s) only. 52.228-11   PLEDGES OF ASSETS (FEB 1992) 52.229-02   NORTH
CAROLINA STATE AND LOCAL SALES AND USE TAX (APR 1984)

62



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      52.229-03   FEDERAL, STATE, AND LOCAL TAXES (JAN 1991)     Applies to
Finn-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
52.229-05   TAXES — CONTRACTS PERFORMED IN U.S. POSSESSIONS OR PUERTO RICO (APR
1984)     Applies to Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Finn
Target) CLIN(s) only. 52.229-06   TAXES —FOREIGN FIXED-PRICE CONTRACTS (JAN
1991)     Applies to Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Firm
Target) CLIN(s) only. 52.229-10   STATE OF NEW MEXICO GROSS RECEIPTS AND
COMPENSATING TAX (OCT 1988)     Para (c), Agency name ‘United States Department
of the Air Force’     Para (g), Agency name ‘United States Department of the Air
Force’     Para (g), Agency name ‘United States Department of the Air Force’    
Para (g), Agency name ‘United States Department of the Air Force’ 52.230-02  
COST ACCOUNTING STANDARDS (APR 1998) 52.230-06   ADMINISTRATION OF COST
ACCOUNTING STANDARDS (NOV 1999) 52.232-01   PAYMENTS (APR 1984)     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
52.232-07   PAYMENTS UNDER TIME-AND-MATERIALS AND LABOR-HOUR CONTRACTS (FEB
2002)     Applies to Time-and-Materials CLIN(s) only. 52.232-08   DISCOUNTS FOR
PROMPT PAYMENT (FEB 2002) 52.232-09   LIMITATION ON WITHHOLDING OF PAYMENTS (APR
1984) 52.232-10   PAYMENTS UNDER FIXED-PRICE ARCHITECT-ENGINEER CONTRACTS (AUG
1987)     Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm
Target) CLIN(s) only. 52.232-17   INTEREST (JUN 1996) 52.232-18   AVAILABILITY
OF FUNDS (APR 1984) 52.232-23   ASSIGNMENT OF CLAIMS (JAN 1986) 52.232-25  
PROMPT PAYMENT (FEB 2002) 52.232-26   PROMPT PAYMENT FOR FIXED-PRICE
ARCHITECT-ENGINEER CONTRACTS (FEB 2002)     Applies to Firm-Fixed-Price CLIN(s),
Fixed-Price Incentive (Firm Target) CLIN(s) only. 52.232-32   PERFORMANCE-BASED
PAYMENTS (FEB 2002) 52.232-33   PAYMENT BY ELECTRONIC FUNDS TRANSFER—CENTRAL
CONTRACTOR REGISTRATION (MAY 1999) 52.232-36   PAYMENT BY THIRD PARTY (MAY 1999)
    Applies when specified in the TO 52.232-37   MULTIPLE PAYMENT ARRANGEMENTS
(MAY 1999)     Applies when specified in the TO 52.233-01   DISPUTES (JUL 2002)
52.233-01   DISPUTES (JUL 2002) - ALTERNATE I (DEC 1991) 52.233-03   PROTEST
AFTER AWARD (AUG 1996) 52.236-05   MATERIAL AND WORKMANSHIP (APR 1984) 52.236-07
  PERMITS AND RESPONSIBILITIES (NOV 1991) 52.236-13   ACCIDENT PREVENTION (NOV
1991)     Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm
Target) CLIN(s) only. 52.236-13   ACCIDENT PREVENTION (NOV 1991) - ALTERNATE I
(NOV 1991)     Applies to Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Firm
Target) CLIN(s) only. 52.236-22   DESIGN WITHIN FUNDING LIMITATIONS (APR 1994)  
  Para (c), Dollar amount is TBD at Task Order level’     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
52.236-23   RESPONSIBILITY OF THE ARCHRMCT-ENGINEER CONTRACTOR (APR 1984)    
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only. 52.236-24   WORK OVERSIGHT IN ARCHITECT-ENGINEER CONTRACTS (APR 1984)    
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only.

63



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      52.236-25   REQUIREMENTS FOR REGISTRATION OF DESIGNERS (APR 1984)    
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only. 52.237-02   PROTECTION OF GOVERNMENT BUILDINGS, EQUIPMENT AND VEGETATION
(APR 1984) 52.239-01   PRIVACY OR SECURITY SAFEGUARDS (AUG 1996) 52.242-01  
NOTICE OF INTENT TO DISALLOW COSTS (APR 1984)     Applies to Fixed-Price
Incentive (Firm Target) CLIN(s) only. 52.242-03   PENALTIES FOR UNALLOWABLE
COSTS (MAY 2001) 52.242-04   CERTIFICATION OF FINAL INDIRECT COSTS (JAN 1997)  
  Applies to Time-and-Materials CLIN(s) only. 52.242-13   BANKRUPTCY (JUL 1995)
52.242-14   SUSPENSION OF WORK (APR 1984) 52.243-01   CHANGES — FIXED-PRICE (AUG
1987) - ALTERNATE III (APR 1984)     Applies to Firm-Fixed-Price CLIN(s),
Fixed-Price Incentive (Firm Target) CLIN(s) only. 52.243-03   CHANGES —
TIME-AND-MATERIALS OR LABOR-HOURS (SEP 2000)     Applies to Time-and-Materials
CLIN(s) only. 52.243-07   NOTIFICATION OF CHANGES (APR 1984)     Para (b),
Number of calendar days is (insert 30 for RDSS/C) ‘30 days’     Para (d), Number
of calendar days is (insert 30 for RDSS/C)’30 days’ 52.244-02   SUBCONTRACTS
(AUG 1998)     Para (e), approval required on subcontracts to: “TBD at Task
Order level’     Para (k), Paragraphs (d) and (f) of this clause do not apply to
the following subcontracts which were evaluated during negotiations: ‘See
Section H Clause PKV-HO17’ 52.244-04   SUBCONTRACTORS AND OUTSIDE ASSOCIATES AND
CONSULTANTS (ARCHITECT-ENGINEER SERVICES) (AUG 1998)     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
52.244-05   COMPETITION IN SUBCONTRACTING (DEC 1996) 52.244-06   SUBCONTRACTS
FOR COMMERCIAL ITEMS (MAY 2002) 52.245-02   GOVERNMENT PROPERTY (FIXED-PRICE
CONTRACTS) (DEVIATION) (DEC 1989) ALTERNATE I (APR 1984)     Applies to
Finn-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLJN(s) only.
52.245-04   GOVERNMENT-FURNISHED PROPERTY (SHORT FORM) (APR 1984) 52.245-05  
GOVERNMENT PROPERTY (COST-REIMBURSEMENT, TIME-AND-MATERIAL, OR LABOR-HOUR
CONTRACTS) (DEVIATION) (JAN 1986)     Applies to Time-and-Materials CLIN(s)
only. 52.246-25   LIMITATION OF LIABILITY — SERVICES (FEB 1997) 52.247-01  
COMMERCIAL BILL OF LADING NOTATIONS (APR 1984) 52.247-63   PREFERENCE FOR
U.S.-FLAG AIR CARRIERS (JAN 1997) 52.248-02   VALUE ENGINEERING —
ARCHITECT-ENGINEER (MAR 1990) 52.249-06   TERMINATION (COST-REIMBURSEMENT) (SEP
1996) - ALTERNATE IV (SEP 1996)
Applies to Time-and-Materials CLIN(s) only. 52.249-07   TERMINATION (FIXED-PRICE
ARCHITECT-ENGINEER) (APR 1984)     Applies to Firm-Fixed-Price CLIN(s),
Fixed-Price Incentive (Firm Target) CLIN(s) only. 52.249-14   EXCUSABLE DELAYS
(APR 1984)     Applies to Time-and-Materials CLIN(s) only. 52.251-01  
GOVERNMENT SUPPLY SOURCES (APR 1984) 52.253-01   COMPUTER GENERATED FORMS (JAN
1991)

B. DEFENSE FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES

      252.201-7000   CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)

64



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      252.201-7001   PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE
CONTRACT-RELATED FELONIES (MAR 1999) 252.203-7002   DISPLAY OF DOD HOTLINE
POSTER (DEC 1991) 252.204-7000   DISCLOSURE OF INFORMATION (DEC 1991)
252.204-7002   PAYMENT FOR SUBLINE ITEMS NOT SEPARATELY PRICED (DEC 1991)
252.204-7003   CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT (APR 1992)
252.204-7004   REQUIRED CENTRAL CONTRACTOR REGISTRATION (NOV 2001) 252.204-7005
  ORAL ATTESTATION OF SECURITY RESPONSIBILITIES (NOV 2001) 252.205-7000  
PROVISION OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS (DEC 1991)
252.209-7000   ACQUISITION FROM SUBCONTRACTORS SUBJECT TO ON-SITE INSPECTION
UNDER THE INTERMEDIATE-RANGE NUCLEAR FORCES (R4F) TREATY (NOV 1995) 252.209-7004
  SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE GOVERNMENT OF A
TERRORIST COUNTRY (MAR 1998) 252.215-7000   PRICING ADJUSTMENTS (DEC 1991)
252.215-7002   COST ESTIMATING SYSTEM REQUIREMENTS (OCT 1998) 252.219-7003  
SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS SUBCONTRACTING PLAN
(DOD CONTRACTS) (APR 1996)     Does not apply to Small Business concerns
252.219-7004   SMALL, SMALL DISADVANTAGED AND WOMEN-OWNED SMALL BUSINESS    
SUBCONTRACTING PLAN (TEST PROGRAM) (JUN 1997) 252.219-7009   SECTION 8(A) DIRECT
AWARD (MAR 2002)     Para (a). Cognizant SBA District Office is: ‘NIA’
252.222-7000   RESTRICTIONS ON EMPLOYMENT OF PERSONNEL (MAR 2000)     Para (a),
Insert State. TBD TASK ORDER LEVEL’ 252.222-7001   RIGHT OF FIRST REFUSAL OF
EMPLOYMENT—CLOSURE OF MILITARY INSTALLATIONS (APR 1993) 252.222-7002  
COMPLIANCE WITH LOCAL LABOR LAWS (OVERSEAS) (JUN 1997) 252.222-7003   PERMIT
FROM ITALIAN INSPECTORATE OF LABOR (JUN 1997) 252.222-7004   COMPLIANCE WITH
SPANISH SOCIAL SECURITY LAWS AND REGULATIONS (JUN 1997) 252.222-7005  
PROHIBITION ON USE OF NONIMMIGRANT ALIENS—GUAM (SEP 1999) 252.223-7001   HAZARD
WARNING LABELS (DEC 1991) 252.223-7002   SAFETY PRECAUTIONS FOR AMMUNITION AND
EXPLOSIVES (MAY 1994) 252.223-7003   CHANGE IN PLACE OF PERFORMANCE — AMMUNITION
AND EXPLOSIVES (DEC 1991) 252.223-7004   DRUG-FREE WORKFORCE (SEP 1988)
252.223-7006   PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC AND HAZARDOUS
MATERIALS (APR 1993) 252.223-7006   PROHIBITION ON STORAGE AND DISPOSAL OF TOXIC
AND HAZARDOUS MATERIALS (APR 1993) - ALTERNATE I (NOV 1995) 252.225-7005  
IDENTIFICATION OF EXPENDITURES IN THE UNITED STATES (APR 2002) 252.223-7026  
REPORTING OF CONTRACT PERFORMANCE OUTSIDE THE UNITED STATES (JUN 2000)
252.225-7031   SECONDARY ARAB BOYCOTT OF ISRAEL (JUN 1992) 252.225-7041  
CORRESPONDENCE IN ENGLISH (JUN 1997) 252.225-7042   AUTHORIZATION TO PERFORM (RW
1997) 252.225-7043   ANTITERRORISM/FORCE PROTECTION POLICY FOR DEFENSE
CONTRACTORS OUTSIDE THE UNITED STATES (JUN 1998)     Information and guidance
pertaining to DoD antiterrorism/force protection can be obtained from:     ‘HQ
AFSFC/SFPT; Telephone DSN: 473-0927/0928 or commercial 210-671-0927/0928’

65



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      252.226-7001   UTILIZATION OF INDIAN ORGANIZATIONS AND INDIAN-OWNED
ECONOMIC ENTERPRISES-DOD CONTRACTS (SEP 2001) 252.227-7022   GOVERNMENT RIGHTS
(UNLIMITED) (MAR 1979)     Applies to Firm-Fixed-Price CLIN(s), Fixed-Price
Incentive (Firm Target) CLIN(s) only. 252.227-7023   DRAWINGS AND OTHER DATA TO
BECOME PROPERTY OF GOVERNMENT (MAR 1979) 252.227-7024   NOTICE AND APPROVAL OF
RESTRICTED DESIGNS (APR 1984) 252.227-7025   LIMITATIONS ON THE USE OR
DISCLOSURE OF GOVERNMENT-FURNISHED INFORMATION MARKED WITH RESTRICTIVE LEGENDS
(JUN 1995) 252.227-7036   DECLARATION OF TECHNICAL DATA CONFORMITY (JAN 1997)
252.227-7037   VALIDATION OF RESTRICTIVE MARKINGS ON TECHNICAL DATA (SEP 1999)
252.228-7006   COMPLIANCE WITH SPANISH LAWS AND INSURANCE (DEC 1998)
252.229-7001   TAX RELIEF (JUN 1997) - ALTERNATE I (JUN 1997)     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
252.229-7002   CUSTOMS EXEMPTIONS (GERMANY) (JUN 1997)     Applies to
Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
252.229-7003   TAX EXEMPTIONS (ITALY) (JAN 2002)     Para (b)(1)(iii), Fiscal
code for military activity w/in Italy. ‘TBD at Task Order level’
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only. 252.229-7004   STATUS OF CONTRACTOR AS A DIRECT CONTRACTOR (SPAIN) (JUN
1997)     Para (g), Amount at time of award is’TBD at Task Order level’    
Applies to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only. 252.229-7005   TAX EXEMPTIONS (SPAIN) (JUN 1997)     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
252.229-7006   VALUE ADDED TAX EXCLUSION (UNITED KINGDOM) (JUN 1997)     Applies
to Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
252.229-7007   VERIFICATION OF UNITED STATES RECEIPT OF GOODS (JUN 1997)    
Applies to Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Firm Target) CLIN(s)
only. 252.229-7008   RELIEF FROM IMPORT DUTY (UNITED KINGDOM) (JUN 1997)    
Applies to Firm-Fixed-Price CLJN(s), Fixed-Price Incentive (Firm Target) CLJN(s)
only. 252.231-7000   SUPPLEMENTAL COST PRINCIPLES (DEC 1991) 252.232-7005  
REIMBURSEMENT OF SUBCONTRACTOR ADVANCE PAYMENTS— DOD PILOT MENTOR-PROTEGE
PROGRAM (SEP 2001) 252.232-7008   ASSIGNMENT OF CLAIMS (OVERSEAS) (JUN 1997)
252.232-7009   MANDATORY PAYMENT BY GOVERNMENT-WIDE COMMERCIAL PURCHASE CARD
(JUL 2000)     Applies when specified in the TO 252.233-7001   CHOICE OF LAW
(OVERSEAS) (JUN 1997) 252.236-7009   OPTION FOR SUPERVISION AND INSPECTION
SERVICES (DEC 1991)     Applies to Firm-Fixed-Price CLIN(s) only. 252.239-7016  
TELECOMMUNICATIONS SECURITY EQUIPMENT, DEVICES, TECHNIQUES AND SERVICES (DEC
1991)     Para (b), Location is “TBD at Task Order level’     Para (c), List can
be obtained from ‘TBD at Task Order level’     Para (c), List and identify
locations: TBD at Task Order level’ 252.242-7000   POSTAWARD CONFERENCE (DEC
1991) 252.242-7005   COST/SCHEDULE STATUS REPORT (MAR 1998) 252.243-7001  
PRICING OF CONTRACT MODIFICATIONS (DEC 1991)     Applies to Firm-Fixed-Price
CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only. 252.243-7002  
REQUESTS FOR EQUITABLE ADJUSTMENT (MAR 1998)

66



--------------------------------------------------------------------------------



 



PART II - CONTRACT CLAUSES
SECTION I - CONTRACT CLAUSES

      252.245-7000   GOVERNMENT-FURNISHED MAPPING, CHARTING, AND GEODESY
PROPERTY (DEC 1991) 252.245-7001   REPORTS OF GOVERNMENT PROPERTY (MAY 1994)
252.246-7002   WARRANTY OF CONSTRUCTION (GERMANY) (JUN 1997) 252.247-7023  
TRANSPORTATION OF SUPPLIES BY SEA (MAY 2002) 252.248-7000   PREPARATION OF VALUE
ENGINEERING CHANGE PROPOSALS (MAY 1994) 252.251-7000   ORDERING FROM GOVERNMENT
SUPPLY SOURCES (MAY 1995)     Para (f), Contractor’s address is ‘TBD at Task
Order level’     Para (f), Government remittance address is ‘TBD at Task Order
level’       C. AIR FORCE FEDERAL ACQUISITION REGULATION SUPPLEMENT CONTRACT
CLAUSES       5352.204-9001   VISITOR GROUP SECURITY AGREEMENTS (MAY 1996)
5352.216-9000   AWARDING ORDERS UNDER MULTIPLE AWARD CONTRACTS (JUN 2002)
ALTERNATE I (JUN 2002)     Para (d), Office symbol and telephone number: ‘Mr.
Michael Higgins, ASC/SY at (937) 255-9005’ Para (e), Clause that stipulates
minimum guarantee(s):’$15,000’ 5352.223-9000   ELIMINATION OF USE OF CLASS I
OZONE DEPLETING SUBSTANCES (ODS) (MAY 1996)     Para (d), Substances are ‘TBD at
Task Order level’ 5352.223-9001   HEALTH AND SAFETY ON GOVERNMENT INSTALLATIONS
(JUN 1997) 5352.242-9000   CONTRACTOR ACCESS TO AIR FORCE INSTALLATIONS (MAY
2002)     Para (b), Any additional requirements to comply with local security
procedures ‘TBD at Task Order level’       D. AIR FORCE MATERIEL COMMAND FEDERAL
ACQUISITION REGULATION SUPPLEMENT CONTRACT CLAUSES       5352.204-9000  
CLASSIFIED EFFORT (AFMC) (JUL 1997) 5352.207-9001   GOVERNMENT PERFORMANCE OF
SERVICES DURING LABOR STRIKES (AFMC) (JUL 1997) 5352.209-9002   ORGANIZATIONAL
CONFLICT OF INTEREST (AFMC) (JUL 1997) 5352.209-9002   ORGANIZATIONAL CONFLICT
OF INTEREST (AFMC) (JUL 1997) - ALTERNATE I (JUL 1997)     Alt 1, Para
(a)(2)(i), Specific period of time or an expiration date ‘TBD at Task Order
level’     Alt I, Para (a)(2)(ii), System or services ‘TBD at Task Order level’
    Alt I, Para (a)(2)(ii), Services, the system, or the major components of the
system TBD at Task Order level’     Alt I, Para (a)(2)(ii), Duration of the
constraint TBD at Task Order level’ 5352.209-9002   ORGANIZATIONAL CONFLICT OF
INTEREST (AFMC) (JUL 1997) - ALTERNATE H (JUL 1997)     Alt 11, Para (a)(2)(i),
Definite period of time: ‘TBD at Task Order level’ 5352.209-9002  
ORGANIZATIONAL CONFLICT OF INTEREST (AFMC) (JUL 1997) - ALTERNATE III (JUL 1997)
5352.209-9002   ORGANIZATIONAL CONFLICT OF INTEREST (AFMC) (JUL 1997) -
ALTERNATE IV (JUL 1997) 5352.209-9002   ORGANIZATIONAL CONFLICT OF INTEREST
(AFMC) (JUL 1997) - ALTERNATE V (JUL 1997) 5352.209-9002   ORGANIZATIONAL
CONFLICT OF INTEREST (AFMC) (JUL 1997) - ALTERNATE VI (JUL 1997) 5352.215-9005  
INCORPORATION OF CONTRACTOR’S TECHNICAL PROPOSAL (AFMC) (AUG 1998)     Para (a),
Paragraph Numbers: ‘TBD at Task Order level’     Para (a), Paragraph Numbers:
‘TBD at Task Order level’     Para (a), Version Number(s): TBD at Task Order
level’     Para (a), Dated: ‘TBD at Task Order level’     Para (a), Entitled:
‘TBD at Task Order level’     Para (b), Rank order: TBD at Task Order level’    
  5352.245-9004   BASE SUPPORT (AFMC) (JUL 1997)     Para (c), List
Installations ‘TBD at Task Order level’

67



--------------------------------------------------------------------------------



 

          Para (f), List Support Items ‘TBD at Task Order level’     Applies to
Firm-Fixed-Price CLIN(s), Fixed-Price Incentive (Firm Target) CLIN(s) only.
5352.245-9004   BASE SUPPORT (AFMC) (JUL 1997) - ALTERNATE I (m 1997)     Alt I,
Para (e), List Installations ‘TBD at Task Order level’     Alt I, Para (f), List
Support Items TBD at Task Order level’     Applies to Time-and-Materials CLIN(s)
only. 5352.245-9004   BASE SUPPORT (AFMC) (JUL 1997) - ALTERNATE H (JUL 1997)  
  Alt E, Para (e), List Installations ‘TBD at Task Order level’     Alt II, para
(f), list support items TBD at Task Order level’

II.     NOTICE: The following contract clauses pertinent to this section are
hereby incorporated in full text:

FEDERAL ACQUISITION REGULATION CONTRACT CLAUSES IN FULL TEXT

52.252-02 CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available. Also, the full text of a clause may
be accessed electronically at this/these address(es):
http://farsite.hill.af.mil/

52.252-06 AUTHORIZED DEVIATIONS IN CLAUSES (APR 1984)

     (a)  The use in this solicitation or contract of any Federal Acquisition
Regulation (48 CFR Chapter 1) clause with an authorized deviation is indicated
by the addition of “(DEVIATION)” after the date of the clause.

     (b)  The use in this solicitation or contract of any Defense Federal
Acquisition Regulation Supplement (48 CFR Chapter 2) clause with an authorized
deviation is indicated by the addition of “(DEVIATION)” after the name of the
regulation.

68



--------------------------------------------------------------------------------



 



PART III – LIST OF DOCUMENTS, EXHIBITS & ATTACHMENTS
SECTION J – LIST OF ATTACHMENTS

                  DOCUMENT   PGS   DATE   TITLE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

EXHIBIT A     15     28 MAY 2002   CDRLS FOR TECHNICAL DATA AND DIDS EXHIBIT B  
  12     28 MAY 2002   CDRLS FOR MANAGEMENT DATA AND DIDS EXHIBIT C     2     28
MAY 2002   CDRLS FOR COST DATA AND DIDS ATTACHMENT 1     39     20 NOV 2002  
STATEMENT OF WORK: ARCHITECT-ENGINEERING (A-E) SERVICES TO SUPPORT ENVIRONMENTAL
AND TRADITIONAL PROGRAMS OF INTEREST TO THE GOVERNMENT ATTACHMENT 2     18      
  LABOR RATE SCHEDULES (FIRM-FIXED PRICE RATES AND TIME AND MATERIAL RATES)
ATTACHMENT 3     0         SMALL BUSINESS AND SMALL DISADVANTAGED BUSINESS
SUBCONTRACTING PLAN - NOT APPLICABLE (APPLICABLE TO LARGE BUSINESS AWARDS ONLY)
ATTACHMENT 4     4         PERSONNEL & QUALIFICATIONS REQUIREMENTS ATTACHMENT 5
    52         DATA ITEM DESCRIPTION

SECTION J F41624-03-D-8620

69



--------------------------------------------------------------------------------



 



Attachment 1

4P A-E

STATEMENT OF WORK

FOR

ARCHITECT-ENGINEERING (A-E) SERVICES TO SUPPORT ENVIRONMENTAL
AND TRADITIONAL PROGRAMS OF INTEREST TO THE GOVERNMENT

20 Nov 2002

70



--------------------------------------------------------------------------------



 



Attachment 1

             
PART A — INTRODUCTION
    76  
1. SCOPE
    76  
2. TITLE I, TITLE II AND OTHER A-E SERVICES REQUIREMENTS
    77    
2.1 TITLE I SERVICES
    77    
2.2 TITLE II SERVICES
    77    
2.3 OTHER A-E SERVICES
    77  
PART B — ADMINISTRATIVE AND MANAGERIAL REQUIREMENTS
    78  
3. APPLICABLE DOCUMENTS
    78  
4. TASK ORDER MANAGEMENT, PLANNING, AND REPORTING SERVICES
    79    
4.1 WBS REQUIREMENTS
    79    
4.2 SCHEDULE AND PLANNING REQUIREMENTS
    79      
4.2.1 Project Planning Chart
    79      
4.2.2 Integrated Master Schedule
    79    
4.3 COST AND STATUS REPORTING
    79      
4.3.1 Contractor’s Progress, Status, and Management Report
    79      
4.3.2 Performance and Cost Report
    80      
4.3.3 Funds and Man-Hours Expenditure Report
    80    
4.4 PHOTO DOCUMENTATION
    80    
4.5 TASK ORDER SCOPING
    80    
4.6 ENVIRONMENTAL RESOURCES PROGRAM INFORMATION MANAGEMENT SYSTEM (ERPIMS) DATA
MANAGEMENT
    80    
4.7 MEETING AND CONFERENCE SERVICES
    80      
4.7.1 Meeting/Teleconference Support
    80      
4.7.2 Public Meetings and Hearings
    81      
4.7.3 Conference Support
    81    
4.8 REGULATORY/PROFESSIONAL INTERFACE
    81    
4.9 NOTIFICATION REQUIREMENTS
    81    
4.10 WORK SITE COORDINATION
    81  
5. TASK ORDER PROJECT PLAN DEVELOPMENT SERVICES
    82    
5.1 QUALITY PROGRAM PLANS (QPPS)
    82      
5.1.1 Work Plans
    82      
5.1.2 Health and Safety Plan
    82      
5.1.3 Sampling and Analysis Plan
    83      
5.1.4 Construction Quality Plan
    83    
5.2 DESIGN WORK PLAN
    83  
6. MANAGEMENT OF CHEMISTRY SERVICES
    83    
6.1 QUALITY ASSURANCE
    83    
6.2 LABORATORY SELECTION
    84    
6.3 ANALYTICAL DATA MANAGEMENT
    84  

71



--------------------------------------------------------------------------------



 



Attachment 1

             
PART C — ENVIRONMENTAL SERVICES
    84  
7. TITLE I SERVICES FOR ENVIRONMENTAL PROJECTS
    85    
7.1 DESIGN OVERVIEW
    85      
7.1.1 Cost Estimates
    85      
7.1.2 Design Plans & Specifications
    85      
7.1.3 Operation and Maintenance Plan
    85      
7.1.4 Project Schedule
    85    
7.2 DESIGN PHASES
    86  
8. TITLE II SERVICES FOR ENVIRONMENTAL PROJECTS
    86    
8.1 CONSTRUCTION SUBMITTAL REVIEW
    86    
8.2 DESIGN UPDATE
    86    
8.3 EVALUATION OF ONGOING ACTIONS
    86    
8.4 FIELD OVERSIGHT
    86    
8.5 INSPECTIONS
    87    
8.6 SUBMITTAL REGISTER REVIEW
    87    
8.7 TREATMENT, STORAGE, AND DISPOSAL FACILITY AUDITS
    87  
9. OTHER ENVIRONMENTAL A-E SERVICES
    87    
9.1 AIR QUALITY
    88    
9.2 COMMUNITY INVOLVEMENT (CI)
    88    
9.3 ENVIRONMENTAL BASELINE SURVEYS (EBSS)
    88      
9.3.1 Phase I Environmental Baseline Surveys
    88      
9.3.2 Phase II Environmental Baseline Surveys
    89      
9.3.3 Environmental Suitability Decision Documents
    89    
9.4 ENVIRONMENTAL IMPACT ANALYSIS PROCESS
    89      
9.4.1 Description of Proposed Action and Alternatives
    89      
9.4.2 Environmental Assessment and Findings of No Significant Impact
    89      
9.4.3 Environmental Review
    89      
9.4.4 Environmental Impact Statement and Records of Decision
    89      
9.4.5 Socioeconomic Impact Analysis Study (SIAS)
    89    
9.5 ENVIRONMENTAL MANAGEMENT
    89      
9.5.1 Assistance and Evaluation Teams
    89      
9.5.2 Environmental Compliance Assessment and Management Program
    90      
9.5.3 Environmental Information Materials
    90      
9.5.4 Environmental Management Systems (EMS)
    90      
9.5.5 Environmental Mitigation Credits
    90      
9.5.6 Environmental Education and Training
    90    
9.6 ENVIRONMENTAL PLANNING
    90      
9.6.1 Air Traffic and Airspace Analysis
    90      
9.6.2 Airfield and Airspace Obstruction Analysis
    91      
9.6.3 Base Capacity Analysis, Studies, and Reports
    91      
9.6.4 Comprehensive Planning Program
    91      
9.6.5 Land Use Planning and Analysis
    91      
9.6.6 Permits and Site Access Agreements
    91  

72



--------------------------------------------------------------------------------



 



Attachment 1

                 
9.6.7 Project Environmental and Land Use Plans
    91      
9.6.8 Sustainability Planning and Program Management
    91      
9.6.9 Transportation Planning and Analysis
    91    
9.7 ENVIRONMENTAL RESTORATION
    92      
9.7.1 Preliminary Assessments (PA) and Site Inspections (SI) or RCRA Facility
Assessment (RFA)
    92      
9.7.2 Remedial Investigation or RCRA Facility Investigation (RFI)
    92      
9.7.3 Feasibility Study / Corrective Measures Study (FS/CMS)
    93      
9.7.4 Informal Technical Information Reports (ITIR)
    93      
9.7.5 Proposed Plans (PPs), Records of Decisions, Decision Documents (DDs), and
No Further Response Action Plans (NFRAPs)
    93      
9.7.6 Engineering Evaluation/Cost Analysis (EE/CA)
    94      
9.7.7 Remedial Process Optimization (RPO)
    94      
9.7.8 Treatability Studies, Pilot Tests, Bench Scale Tests, IRAs
    94      
9.7.9 Management Action Plans (MAPs)
    94      
9.7.10 Peer Review
    94      
9.7.11 Warranty of Installed Equipment and Systems
    94    
9.8 FORCE PROTECTION
    95    
9.9 FUEL FACILITIES
    95    
9.10 HAZARDOUS MATERIAL AND HAZARDOUS WASTE MANAGEMENT
    95    
9.11 INFORMATION TECHNOLOGY
    95      
9.11.1 CADD and GIS Development, Performance, and Recording
    95      
9.11.2 Database and System Development, Performance, and Recording
    95      
9.11.3 Environmental Information Management Systems
    96      
9.11.4 Geobase
    96    
9.12 LOW LEVEL RADIONUCLIDES
    96    
9.13 MONITORING AND OPERATIONS
    96      
9.13.1 Long-term Monitoring, Long-term Operations (LTO), and Remedial Action
Operations
    96      
9.13.2 Monitoring Well Installation, Upgrades, Treatments, Testing, Repairs, and
Abandonment
    96    
9.14 NATURAL AND CULTURAL RESOURCES
    96      
9.14.1 Cultural Resources
    97      
9.14.2 Integrated Natural Resource Management Plan (INRMP)
    97    
9.15 NOISE MANAGEMENT
    98    
9.16 COMPLIANCE ASSURANCE AND POLLUTION PREVENTION (CAPP)
    98      
9.16.1 Compliance
    98      
9.16.2 Integration of Compliance Assurance, Pollution Prevention (P2), and
Environmental Management Systems
    98      
9.16.3 Pollution Prevention
    98      
9.16.4 Sustainable Infrastructure and Operations
    98      
9.16.5 Resource Conservation
    99      
9.16.6 Treatability Studies for Compliance Programs
    99    
9.17 PROFESSIONAL PLANNING AND PROGRAMMING
    99      
9.17.1 Planning Actions
    99      
9.17.2 Program Management Integration
    99  

73



--------------------------------------------------------------------------------



 



Attachment 1

                 
9.17.3 Programming Actions
    99      
9.17.4 Statements Of Work
    99      
9.17.5 Tracking of Performance Metrics and Quality Performance Indicators
    100    
9.18 RECORD KEEPING AND REPORTING
    100    
9.19 RISK ASSESSMENTS
    100      
9.19.1 Human Health Risk Assessment
    100      
9.19.2 Ecological Risk Assessment
    100    
9.20 STORAGE TANK MANAGEMENT
    100      
9.20.1 Petroleum, Oils, and Lubricants and Other Storage Tank(s) Management
    100    
9.21 TECHNOLOGY (DEMONSTRATION) EVALUATION
    100      
9.21.1 Commercial and Emerging Technologies
    100      
9.21.2 Initial Methodologies
    101    
9.22 UXO
    101    
9.23 WATER QUALITY
    101      
9.23.1 Drinking Water
    101      
9.23.2 Wastewater
    101  
PART D – TRADITIONAL SERVICES
    101  
10. TITLE I TRADITIONAL SERVICES
    102    
10.1 PRE-DESIGN PLANNING SUPPORT
    102      
10.1.1 Findings and Recommendations (F&R) Report
    102      
10.1.2 Other Required Documents
    102    
10.2 DESIGN REQUIREMENTS AND PHASES
    102      
10.2.1 Conceptual Design Phase
    102      
10.2.2 Preliminary Documents Submittal
    102      
10.2.3 As-Built Drawings
    103      
10.2.4 Intermediate Design (50%)
    103      
10.2.5 Advanced Final Design (95%)
    103      
10.2.6 Final Design Submittal (100%)
    103      
10.2.7 Constructability Review Certification
    103      
10.2.8 Finishes and Finish Schedules
    103      
10.2.9 Color Renderings
    103    
10.3 DESIGN GUIDANCE AND GENERAL REQUIREMENTS
    103      
10.3.1 Use of “Or Equal” Clauses
    103      
10.3.2 Applicable Publications
    104      
10.3.3 Changes During Design
    104    
10.4 PREPARATION OF PROJECT COST PROFILE
    104      
10.4.1 Construction Cost Limitations (CCL)
    104      
10.4.2 Cost Estimates
    104      
10.4.3 Preliminary Cost Estimate Submittal
    104      
10.4.4 Successive Design Submittals and PCEs
    104      
10.4.5 Final PCE
    104    
10.5 PROJECT SUPPORT – PRE-BID THROUGH CONSTRUCTION
    104      
10.5.1 Preparation of Bid Schedule
    104      
10.5.2 Pre-Bid Opening
    104      
10.5.3 Bid-Opening
    104  

74



--------------------------------------------------------------------------------



 



Attachment 1

                 
10.5.4 Construction Support
    105    
10.6 PROJECT CRITERIA
    105    
10.7 SUBMITTAL REQUIREMENTS
    105  
11. TITLE II TRADITIONAL SERVICES
    105    
11.1 TITLE II SUPPORT SERVICES
    105    
11.2 TITLE II SUPPORT SERVICES FOR FUEL FACILITIES
    105  
12. OTHER TRADITIONAL A-E SERVICES
    105    
12.1 ADVANCE PLANNING
    106    
12.2 COMMUNITY PLANNING AND SUB-AREA DEVELOPMENT PLANS
    106    
12.3 COMPREHENSIVE INTERIOR DESIGN
    106    
12.4 HOUSING PRIVATIZATION EFFORTS
    106    
12.5 TECHNICAL INVESTIGATION
    106    
12.6 OTHER SERVICES
    107  
13. DATA MANAGEMENT
    107  
14. GOVERNMENT POINTS OF CONTACT
    107  
15. ABBREVIATIONS, ACRONYMS, AND TERMS
    107  

75



--------------------------------------------------------------------------------



 



Attachment 1

CONTRACT SECTION C — STATEMENT OF WORK

For Architect-Engineering (A-E) Services to
Support Environmental and Traditional Programs of Interest to the government

PART A – INTRODUCTION

This statement of work (SOW) defines requirements for A-E services primarily for
environmental programs and projects as assigned and in accordance with
applicable regulatory guidance. A-E services are also included for traditional
types of projects.

Place of performance shall be at various government installations in the United
States, at various overseas government locations, at government territorial
possessions, at Defense Logistics Agency (DLA) Fuel Facilities worldwide, and at
locations of interest to the government.

In carrying out each work assignment issued as a Task Order (TO) under the basic
contract, the Contractor shall furnish the personnel, services, equipment,
materials, facilities, and other requirements necessary for, or incidental to,
the performance of work set forth herein.

Primary technical services shall be performed by individuals who are
credentialed members of architectural, science and engineering professions.
Generally, a credentialed professional (a) is licensed (e.g., registered
professional engineer) to practice in the state where a facility is located and
(b) commands the necessary expertise, in terms of knowledge and experience, to
undertake the specified task. An environmental professional’s specific expertise
may be realized through certification that is compliant with the American
Society of Testing and Materials (ASTM) Standard E1929-98, “Standard Practice
for the Assessment of Certification Programs for Environmental Professionals:
Accreditation Criteria” (e.g., DEE, CHMM, QEP, CIH).

1.     SCOPE

The Contractor shall provide Title I, Title II, and Other A-E Services for
environmental and traditional projects for the Air Force Center for
Environmental Excellence (AFCEE). The scope of the contract includes support to
the AFCEE mission in the following existing and emerging program areas.
Individual TOs may include greater detail concerning the project requirements.

Environmental Restoration. Support the Environmental Restoration mission. Major
activities supported under this contract include remedial investigation,
remedial design, long-term maintenance operations, and long-term monitoring
(LTM). Interim remedial actions (IRAs) may be infrequently required to reduce or
limit an immediate threat to human health or the environment. In addition,
support includes technical oversight of environmental programs, laboratory
quality assurance assessments, document reviews, and assistance in selecting
remediation technologies.

Environmental Conservation and Planning. Support the Environmental Conservation
and Planning mission. Major activities supported under this contract include
support on the

76



--------------------------------------------------------------------------------



 



Attachment 1

Environmental Impact Analysis Process (EIAP), natural and cultural resource
programs, comprehensive planning programs, and Air Force Geointegration. In
addition, support environmental impact statements, baseline surveys, forestry,
wildlife, archeology, Native American consultations, transportation, air space
and range management, and noise programs.

Environmental Quality. Support the Environmental Quality mission. Major
activities supported under this contract include compliance and
pollution-prevention programs, environmental education and training, sustainable
development, environmental management systems, and the Environmental Compliance
Assessment and Management Program (ECAMP).

Design and Construction. Support the Design and Construction mission. Major
activities supported under this contract include standards and criteria
development, design, construction management, interior design, landscape
architecture, design-build delivery methods, the MFH and MFH Privatization
program. Also, support the development, testing, and documentation of new
project management acquisition and construction methodologies.

Other Areas of Support and Emerging Markets. Support AFCEE with other areas of
support and emerging markets. Includes support on Defense Energy Support Center
(DESC) fuel facilities, unexploded ordnance (UXO), force protection,
sustainability planning and information technology (IT).

The Contractor shall be capable of addressing and interpreting all aspects of
environmental law and regulation, including the preparation and presentation of
expert testimony if required. Pollution prevention is an important aspect of
this contract and will be incorporated in individual TOs as appropriate. Some
tasks may require access to or the review of classified material, as identified
in individual TOs. Some tasks may require planning and logistical support, to
include on-site translation and/or interpretation, at various meetings and
conferences worldwide.

2.     TITLE I, TITLE II AND OTHER A-E SERVICES REQUIREMENTS

2.1 Title I Services

Title I services include all aspects of design such as preparation of contract
plans, specifications, scheduling, cost estimates, and preparation of operating
and design manuals. Title I efforts also encompass those efforts required to
support and develop design work, including planning and programming, program
management, project scoping, studies, investigations, evaluations,
consultations, conceptual design, value engineering, and operation, monitoring,
topographic survey services, and optimization of environmental treatment or
control systems.

2.2 Title II Services

The Contractor shall perform supervision, inspection, and oversight of
environmental and traditional construction projects.

2.3 Other A-E Services

The Contractor shall provide a full range of environmental and traditional
services.

77



--------------------------------------------------------------------------------



 



Attachment 1

These services include support necessary for the implementation of restoration,
pollution prevention, compliance, and conservation environmental projects. These
efforts include planning and programming, program management, scoping, studies,
operations support (including data gathering and permit preparation),
investigations (including geophysical), evaluations, consultations, conceptual
design, value engineering, and operation, monitoring, and optimization of
environmental treatment or control systems. Also included are other related
services for the continuation of an existing environmental program or to
establish an initial environmental program.

The Contractor shall also provide a full range of management services associated
with conventional design for construction of facilities of interest to the
government. These efforts include planning, programming, studies,
investigations, interior design services, and other services not associated with
a specific construction project.

PART B – ADMINISTRATIVE AND MANAGERIAL REQUIREMENTS

The Contractor shall provide management, planning, performance measurement and
cost status reporting pertinent to the performance of the requirements
identified in each TO.

3.     APPLICABLE DOCUMENTS

Comply with all applicable (1) federal, state, and local environmental statutes,
instructions, manuals, handbooks, regulations, guidance, policy letters, and
rules (including all changes and amendments), and (2) Presidential Executive
Orders, in effect on the date of issuance of each TO. For work at overseas
locations, the contractor shall also comply with all applicable host nation
statutes and agreements. In addition, the contractor shall refer to the AFCEE
Technical Services Quality Assurance Program, Guidance for Contract Deliverables
(GCD), current version, unless otherwise specified. This GCD is a reference
document to be used in the generation of contract deliverables. Base-specific
documents shall be identified in each individual TO.

Additional detail concerning this statement of work can be found at the AFCEE
Website in a document titled the 4P A-E Guidance and Resource List”. This
document is posted on the 4P A-E web page on the AFCEE Web Site
(www.afcee.brooks.af.mil).

The 4P A-E Guidance and Resource List supplements the basic and project specific
SOWs for the contracts entitled A-E Services to Support Environmental and
Traditional Programs of Interest to the Government or 4PA-E. This document
includes additional detail where necessary and includes references to rules,
regulations, statutes, instructions, manuals, handbooks, and other similar types
of guidance. In addition, it includes additional detail on the required scope of
work for many of the individual paragraphs specified in the basic SOW. The types
of work identified in this document are representative of the work to be
performed, and are not all-inclusive.

78



--------------------------------------------------------------------------------



 



Attachment 1

4.     TASK ORDER MANAGEMENT, PLANNING, AND REPORTING SERVICES

Plan project activities, including the development, implementation, and
maintenance of project schedules, events, status of resources, report(s) on the
activities, and progress toward accomplishing project objectives. Document for
government review and approval the results of the project efforts for each TO.

4.1 WBS Requirements

Prepare and submit for approval a Work Breakdown Structure (WBS) as posted in
the 4P A-E Guidance and Resource List or as specified in each individual TO. The
WBS shall be used to report the cost and schedule status for each project. All
tasks required under this TO shall be included in the WBS. (Contract Data
Requirements List [CDRL] B001)

4.2 Schedule and Planning Requirements

Provide schedules for tracking work progress as specified in each TO. The SOW
for each TO should indicate which of the following schedules is required.
Project Planning Charts (PPC) are recommended for less complex projects and
Integrated Master Schedules (IMS) are recommended for more complex projects.

4.2.1 Project Planning Chart

The Contractor shall prepare and submit a PPC for approval. The PPC shall detail
the project schedule and status through the use of Gantt charts, which shall
depict percent complete for each task. Schedule activities shall be reported by
the approved WBS. (CDRL B002)

4.2.2 Integrated Master Schedule

Prepare and submit an IMS for approval. The IMS shall detail the project
schedule and status through the use of Gantt charts, and Critical Path Method
(CPM) analyses. Schedule activities shall be reported by the approved WBS. (CDRL
B003)

4.3 Cost and Status Reporting

Provide progress and cost reports as specified in each TO. Cost and status
reports are listed below in order of increasing complexity. Each TO will specify
(1) if one or two of the following reports are required; and (2) if reports are
required at the TO level or at the project level with a TO Rollup. Contractor’s
Progress, Status, and Management Reports (CPSMR) with cost information are
recommended for TOs under $500,000. TOs over $500,000 typically require (1) a
CPSMR and (2) either a PCR or a Funds and Man-Hours Expenditure Report (FMER).
Each TO should be evaluated independently to determine specific requirements.

4.3.1 Contractor’s Progress, Status, and Management Report

Prepare and submit a CPSMR. The CPSMR shall be used to review and evaluate the
overall progress of the project, along with any existing or potential problem
areas. The CPSMR shall include a summary of the events that occurred during the
reporting period, discussion of performance, identification of problems,
proposed solutions, corrective actions taken, and outstanding issues. Cost
information may be included or omitted in this report as required in each TO.
(CDRL B004)

79



--------------------------------------------------------------------------------



 



Attachment 1

4.3.2 Performance and Cost Report

Prepare and submit a Performance and Cost Report (PCR). The PCR provides the
current status and projected requirements for funds, man-hours, and work
completion relative to the negotiated budget. (CDRL C001)

4.3.3 Funds and Man-Hours Expenditure Report

Implement and maintain a cost accounting system and prepare a FMER to correlate
the status of expensed funds and man-hours against the progress of the work
completed and the negotiated budget. The FMER and associated graphics shall
detail the current project status and identify funds and man-hours required to
complete the assigned tasks. (CDRL C002)

4.4 Photo Documentation

Prepare digital photo documentation. Include photo documentation of site(s) and
building(s) under investigation, field activities, and sample locations.
Photography of any kind must be coordinated through the installation, customer,
or facility Point of Contact (POC). (CDRLs B005, B006)

4.5 Task Order Scoping

Perform TO scoping and plan development services. Specifically, complete site
and easement surveys. Conduct site surveys to enable preliminary scoping of
project issues and to develop and/or confirm established Data Quality Objectives
(DQOs). Visit the assigned site(s) and make all preliminary studies of the
site/facility locations and accessibility; number of project locations; number
and type of personnel required; number and type of site(s) and supporting data
desired; special or modified project capabilities, issues, and procedures
required; equipment required; and type of procedures to ensure that the project
activities comply with applicable requirements. For easement surveys, utilize a
registered land surveyor to identify all project easement locations. Prior to
performing any off-base fieldwork or project activities, conduct a survey to
determine the closest property line. After project activities, locate easements
from closest property line. Establish permanent easement boundaries and provide
a metes and bounds description and plot plan for each easement site. (CDRLs
A001, A002)

4.6 Environmental Resources Program Information Management System (ERPIMS) Data
Management

Follow the data deliverable requirements of the ERPIMS. Guidance to be followed
includes the ERPIMS Data Loading Handbook and the ERPIMS Quality Control
Tool/Personal Computer (ERPTOOLS/PC). These documents are available on the
ERPIMS web page at the AFCEE web site (www.afcee.brooks.af.mil). (CDRL B007)

4.7 Meeting and Conference Services

4.7.1 Meeting/Teleconference Support

Attend and/or support at meetings and teleconferences as required by the
Contracting Officer’s Representative (COR) with the customer and/or AFCEE
representative(s). The purpose of the meetings include, but are not limited to,
contract discussions, progress reviews, project scoping, planning, design
reviews, construction reviews, project status, and the general exchange of

80



--------------------------------------------------------------------------------



 



Attachment 1

information concerning current and future activities. When specified in the TO,
the Contractor shall participate in and/or facilitate on-site meetings. (CDRLs
B008, B009, B010)

4.7.2 Public Meetings and Hearings

Present technical information and provide logistical support (e.g., facilities,
audio-visual, handouts, report(s), recordings, verbatim transcripts,
translations, slides, synopsis, etc.) for events and/or meetings in support of
the government’s position. (CDRLs B008, B009, B010)

4.7.3 Conference Support

Develop conference programs, training sessions, and arrangements for government
sponsored conferences in support of environmental and traditional programs.
(CDRLs B008, B009, B010)

4.8 Regulatory/Professional Interface

Assist with verbal/written interaction with interested parties related to the
project. Forums may include administrative proceedings, judicial proceedings,
formal meetings, or informal meetings. Requirements include, but are not limited
to, presentation materials, agendas, minutes, publications, news releases,
public notices, and the maintenance of mailing list(s).

Assist in project technical review, analysis, and discussions to integrate
comments from interested parties on programs and related data and studies.
Develop options for responses and prepare report(s) to communicate government
priorities to regulatory agencies and other interested parties.

Assist with the review and interpretation of new statutory and regulatory
requirements and make recommendations for government facility planning and
policy integration as it applies to the assigned project. (CDRLs A001, B008,
B009, B010)

4.9 Notification Requirements

The Contractor is required to notify the Contracting Officer (CO) and COR of
critical issues that may affect the contract performance and/or human health and
the environment. The types of issues that require notification include, but are
not limited to, health risks, spills, changes in critical personnel, and UXO. As
an example, if UXOs were discovered during field activities, the Contractor
would be required to immediately stop work, report the discovery to the base POC
and COR, and implement the appropriate safety precautions. Commencement of field
activities could not continue until clearance was received from the CO. On
critical issues, verbal notification should be made immediately, followed by
written notification as soon as practical. (CDRL A003)

4.10 Work Site Coordination

Coordinate work site activities to ensure the protection of human health and the
environment; the prevention of damage to property, utilities, materials,
supplies, and equipment; and the avoidance of work interruptions. Provide
physical security to work area with security equipment and personnel as
specified in each TO.

The Contractor must comply with Occupational Safety and Health Administration
(OSHA) safety and health regulations and local safety office requirements. The
Contractor is required to

81



--------------------------------------------------------------------------------



 



Attachment 1

provide the CO copies of any OSHA report(s) submitted during the duration of the
TO. (CDRL A001)

Specifically, coordinate work site activities with applicable existing base or
area operations. Examples of the offices/departments that the Contractor shall
coordinate activities which include, but are not limited to:

              a)   Transportation   b)   Planning c)   Police/Security   d)  
Utilities e)   Hazardous Materials Operations   f)   Permitting g)   Fire   h)  
Pass and Identification i)   Safety   j)   Facility Management k)   Base Civil
Engineer   l)   Local Reuse Authority m)   Public Works   n)   Field Operations
o)   Local and State Regulators   p)   Federal Regulators q)   Off Site
Emergency Facilities        

5.     TASK ORDER PROJECT PLAN DEVELOPMENT SERVICES

Each TO may require project and/or site-specific planning documents and
development requirements. Plans must comply with the specifications, procedures,
and methodologies (such as approved Federal Facilities Agreements [FFAs]) in the
site/project specific plan(s). Project plans may include any of the following as
appropriate to individual TOs. The COR shall approve (in writing) any proposed
modification to, or deviation from, any activity described in these documents,
following approval by the CO.

5.1 Quality Program Plans (QPPs)

The QPP shall include the Work Plan (WP), the Health and Safety Plan (HSP) (as
required by 29 Code of Federal Regulations (CFR) 1910.120), and the
Environmental Sampling and Analysis Plan (SAP) as specified below. The SAP shall
include the Quality Assurance Project Plan (QAPP), which is based on the AFCEE
Model QAPP and the Field Sampling Plan (FSP), which is based on the AFCEE Model
FSP, and the Construction Quality Plan (CQP). Project DQOs shall be fully
described as required in individual TOs. This section shall be tailored to meet
current customer and regulatory requirements in each TO.

5.1.1 Work Plans

The AFCEE Technical Services Quality Assurance Program shall be used as guidance
for all phases of work specified in each TO. Prepare test plan(s), including
cost estimates. Specific WPs to conduct site activities and analysis as part of
future projects may also be specified. Restoration WPs to conduct project
analysis and activities may require adherence to DQOs developed in conjunction
with conceptual site model (CSM) and risk assessment protocols. (CDRLs A004,
A005, A006, A007)

5.1.2 Health and Safety Plan

Prepare a HSP to comply with Air Force, OSHA, United States Environmental
Protection Agency (USEPA), state, host nation, and local health and safety
regulations regarding the proposed work effort. Utilize to the fullest extent
possible existing related HSP, tailored specifically to the current effort. As
applicable, use USEPA guidelines for designating the

82



--------------------------------------------------------------------------------



 



Attachment 1

appropriate levels of protection needed at the study site(s). Maintain written
certification that the approved HSP has been reviewed with all personnel that
work at the project site prior to their mobilization. (CDRL A004)

5.1.3 Sampling and Analysis Plan

Prepare a SAP. The SAP shall consist of both a FSP and a QAPP. If a SAP already
has been prepared for a specific base, each TO may require the preparation of
project/site specific addenda to the plan(s). SAPs in the restoration program
shall be prepared using the AFCEE QAPP, AFCEE Model FSP, AFCEE Technical
Services Quality Assurance Program, and project DQOs as specified in each TO.
(CDRL A005)

5.1.4 Construction Quality Plan

Prepare a CQP as specified in the TO. (CDRL A006)

5.2 Design Work Plan

Develop a design WP. The design WP shall document the overall management and
implementation strategy for design activities. Site-specific aspects of the
proposed design WP shall be detailed, and any deviations from the existing or
previous Remedial Investigation/Feasibility Study (RI/FS) or pre-design WP shall
be highlighted. The design WP must be approved by the CO before proceeding to
design. (CDRL A007)

6.     MANAGEMENT OF CHEMISTRY SERVICES

The Contractor shall be responsible for the quality of all required chemistry
services performed. The Contractor shall ensure that all chemistry related tasks
are conducted in accordance with the project specific SAP. The Contractor shall
identify a Project Chemist as key personnel in the project SAP. The Project
Chemist will act as a point of contact on all chemistry related issues and shall
be responsible for ensuring that all DQOs are met.

6.1 Quality Assurance

The Contractor shall develop project specific DQOs designed to ensure data of
adequate quality are collected to support project decisions. DQOs shall be
developed in accordance with USEPA QA/G4, Guidance for the Data Quality
Objective Process (most recent version) and documented in the project SAP.

All laboratory services shall be conducted in accordance with the AFCEE QAPP, or
the approved project QAPP, unless written approval of a variance request is
obtained from the AFCEE. Variance requests shall be submitted to the AFCEE in
writing and should include adequate justification for the variance. Approved
variance requests shall be included in the SAP. Samples shall not be submitted
for analysis until the SAP is approved by AFCEE.

The Contractor shall ensure that all requirements specified in the project SAP
are met. If not met, the Contractor may be required to re-accomplish sampling at
the Contractor’s expense. The Contractor shall conduct audits, administer a
performance evaluation sample program, verify and validate data, and perform
corrective actions in accordance with the project SAP and

83



--------------------------------------------------------------------------------



 



Attachment 1

the 4P A-E Guidance and Resource List. For all TOs requiring analytical work,
the Contractor shall submit a Quarterly Lab Use Report. A sample is provided as
attachment 1 in the 4P A-E Guidance and Resource List

6.2 Laboratory Selection

The Contractor shall select a laboratory with analytical capabilities sufficient
for the methods specified in the SAP, and adequate throughput capacity to handle
the project’s analytical workload during all field activities. The Contractor
shall ensure that the selected laboratory meets all state and federal
requirements including state certification where appropriate.

6.3 Analytical Data Management

The Contractor shall ensure that all hard copy and electronic data deliverables
supplied by the laboratory are complete and adequate to support the quality and
usability of the data. Raw data packages shall be submitted to the AFCEE upon
request. Data packages shall include all information required to recreate the
analysis, including correspondence with the laboratory regarding Quality
Assurance and Quality Control (QA/QC) exceedances and documentation of
corrective actions. (CDRL A001)

PART C – ENVIRONMENTAL SERVICES

The primary emphasis of this SOW is to perform environmental services.

For environmental services, all on-site workers (contractor and subcontractor)
performing hazardous operations, including working with hazardous materials,
must have completed the OSHA 1910.120 Hazardous Waste Operations and Emergency
Response (HAZWOPER) training and/or other applicable training, plus annual
refresher courses. Maintain documentation supporting training records and have
the site specific HSP on site, available for workers and/or regulatory review.

Title I, Title II, and Other A-E services are anticipated for environmental,
fuels, force protection, IT, and UXO projects.



  a)   Environmental Services - Support environmental restoration, environmental
conservation and planning, environmental quality, and related projects as
identified in section 1 of this SOW.     b)   Fuel Facility Services - Tasks
specified for fuel facilities under Part C include an environmental aspect.
(Note: traditional design for fuel facility services shall be specified in Part
D). Support on fuel facilities have unique characteristics and should comply
with Military Handbook 1022a (current version), American Petroleum Institute
(API) Standards and recommended policies, and AF Standard Designs. Services
apply to new construction, upgrades, inspections, maintenance, or repair.
Services for fuel facilities include, but are not limited to, off-loading
facilities, tanks, loading facilities, hydrant fueling systems, pipelines,
secondary containment, support facilities, office facilities, laboratories,
access roads, vehicle service stations, enclosures, soil/groundwater treatment
systems, cathodic protection and all related mechanical, electrical, controls,
and security requirements.

84



--------------------------------------------------------------------------------



 



Attachment 1



  c)   Force Protection Services - Provide support on Department of Defense
(DoD) and US Air Force (AF) force protection standards and guidance projects.  
  d)   IT Services - Provide support on environmental information management
systems, databases, Computer Aided Design Drawings (CADD), Geographic
Information Systems (GIS), Geobase Planning, and other IT applications.     e)  
UXO Services - Provide support to evaluate, investigate, and plan for the
remediation of UXO sites.

7.     TITLE I SERVICES FOR ENVIRONMENTAL PROJECTS

7.1 Design Overview

The government shall provide pertinent and available background information
concerning the project. The major objective of a design project shall be the
complete design of a practical and effective system(s).

Designs specified in Part C of this contract may include new construction,
upgrades, maintenance, or repair. Designs shall comply with all environmental
requirements as specified by any host country, the USEPA, or state environmental
agency for the selected site. Designs may be required for projects including
environmental issues, fuels, UXO, force protection, and IT. The complete design
shall comprise the following.

7.1.1 Cost Estimates

As part of the design, develop a detailed cost estimate for construction and
implementation of the project with detailed labor, material, subcontractor, and
other costs. Develop life cycle cost estimates for planning and budgeting. These
cost estimates shall detail, by fiscal year, the various development,
construction, operation and maintenance (O&M), and LTM costs. (CDRL A008)

7.1.2 Design Plans & Specifications

Develop clear and comprehensive design plan(s) and specifications with a
supporting Design Analysis or Basis of Design Report. Include critical
information like the design basis, discussion of technical factors, design
assumptions, detailed engineering drawings, equipment tables, material tables,
permits required, submittal register(s), and appendices with data and
calculations. (CDRLs A001, A008, A009, A010, A011)

7.1.3 Operation and Maintenance Plan

As part of the design effort, develop an O&M Plan to cover both implementation
and long-term maintenance. The plan shall include documentation for the
comprehensive system, not simply for each component. Include information like
the start-up procedures, specifications, description of normal O&M, potential
problems, contingencies, description of equipment, routine testing requirements,
and other industry standard requirements. (CDRL A012)

7.1.4 Project Schedule

As part of the design effort, develop a project schedule for construction and
implementation. (CDRLs B002, B003)

85



--------------------------------------------------------------------------------



 



Attachment 1

7.2 Design Phases

The design shall be submitted for review by the government in one or more
phases, as specified. Disposition of the comments shall be determined at the
respective review meeting and the results shall be incorporated into the next
required design phase submittal. The specific requirements for each design phase
shall be specified in individual TOs. Examples of requirements that might be
specified for a phase would include design plans, cost estimates, schedules,
Basis of Design Reports, review comments with responses from prior work, design
analyses, submittal registers, list of required permits, O&M requirements,
calculations, and other similar requirements. In addition, examples of potential
design phases and the approximate percentage of the design that would be
completed in each phase follows. (CDRLs A001, A008, A009, A010, A011)



  a)   Conceptual Design (5-10%)     b)   Preliminary Design (30%)     c)  
Intermediate Design (60%)     d)   Draft Final Design (95%)     e)   Final
Design (100%)

8.     TITLE II SERVICES FOR ENVIRONMENTAL PROJECTS

8.1 Construction Submittal Review

Review plan(s) and systematic QA procedures. Examples of plan(s) to be reviewed
include, but are not limited to, cost estimates, design plans and
specifications, operation and maintenance plans, project schedules, all
documents associated with design phases, QAPP, QPP, HSP, and SAP as applicable
to individual TOs. These plans should be reviewed against current guidance.
Prepare and submit an evaluation of the project specific plan(s). (CDRL A001)

8.2 Design Update

Maintain and update the design documents during construction. This is required
to incorporate any changes to the design made during the construction phase to
correct design deficiencies, incorporate new technologies, or adapt to
previously unknown conditions. (CDRLs A001, A008, A009, A010, A011)

8.3 Evaluation of Ongoing Actions

Perform on-site technical surveillance of field operations being performed by
others, provide integrated management oversight and technical assessment of
ongoing fieldwork, and assure conformance with the selected remedies and
regulatory requirements. Provide an evaluation to ensure that remedies are
performing as designed. (CDRL A001)

8.4 Field Oversight

Provide manpower, equipment, material, services, and transportation necessary
for oversight services during the construction and operation of the project.
Provide periodic progress reports summarizing the work efforts and any open
items requiring AFCEE resolution. Meet and follow the site specific HSP. (CDRL
B004)

86



--------------------------------------------------------------------------------



 



Attachment 1

8.5 Inspections

Conduct routine, pre-final and final walk-through inspections of the project.

The pre-final inspection of the completed project shall involve the CO (or
his/her designee), regulatory agencies, and other agencies with a jurisdictional
interest. Document the pre-final inspection findings in a pre-final inspection
report.

The pre-final inspection report shall be used as a checklist for focusing the
final inspection on deficient construction items. Document the findings of the
final inspection in a final inspection report according to the format specified
at the pre-construction conference. The final inspection report shall certify
that all items of the design have been implemented and that the project is
complete and operational. The final inspection report shall include a record of
as-built drawings and documentation (e.g., test results) verifying that
performance standards have been met. (CDRLs A001, A013)

8.6 Submittal Register Review

Review construction submittals to ensure compliance with the Submittal Register
prepared during design. Assist the COR by identifying discrepancies and
recommending resolution. (CDRL A001)

8.7 Treatment, Storage, and Disposal Facility Audits

Evaluate the acceptability of potential treatment, storage, and disposal (TSD)
facilities for compliance with all applicable local, state, and federal
requirements. (CDRL A001)

9.     OTHER ENVIRONMENTAL A-E SERVICES

Provide all labor, materials, and services necessary to deliver, for government
review and approval, those studies and services that support environmental
programs and projects at locations of interest to the government.
Multi-disciplinary technical capabilities may be required. The Contractor shall
perform tasks, including but not limited to, the following general tasks related
to the specific work areas cited in this section.



  a)   General technical support     b)   Document reviews     c)   Technical
evaluations of response to solicitations     d)   Permit applications,
coordination, negotiation     e)   Emissions characterization     f)  
Completion of inventories     g)   Identification of relevant regulations     h)
  Compliance assessments and plans     i)   Development of policy and
regulations, handbooks, tutorials and pamphlets     j)   Preparation of
pollution prevention strategies     k)   Evaluations of records     l)  
Evaluations of reporting processes     m)   Modeling using computer codes (e.g.
MODFLOW, VLEACH)     n)   Preparation of implementation plans

87



--------------------------------------------------------------------------------



 



Attachment 1



  o)   Technology reviews     p)   Completion of cost and feasibility studies  
  q)   Risk management planning     r)   Training support     s)   Audit support
    t)   Meeting support and/or facilitation     u)   Program management support
    v)   Programming     w)   Safety evaluations     x)   Project and program
level scoping studies     y)   Technical investigations and/or evaluations    
z)   Value engineering services     aa)   Inspection and field oversight     bb)
  Optimizing environmental systems     cc)   Annual report support

In the completion of these tasks, the Contractor shall comply with all federal,
state, host nation, and local rules and regulations.

9.1 Air Quality

Perform technical activities and analyses in support of air quality requirements
including emissions inventories, Clean Air Act (CAA) compliance assessments,
permit preparation, evaluating pollution prevention strategies, air modeling,
pollution control technology support, stack sampling and analysis, source
reviews, conformity analysis and determinations. (CDRLs A001, A007)

9.2 Community Involvement (CI)

Support CI programs including support on meetings, media relations, risk
communication, strategic planning, information repositories, government relation
activities, advisory boards, outreach activities, fact sheets, posterboards,
websites, training, and strategic planning. Prepare plan(s) including, but not
limited to, the Community Relations Plan (CRP) in accordance with the Office of
Solid Waste and Emergency Response (OSWER) Directive 9230.0-3B. (CDRLs A001,
A014, B008, B009, B010)

9.3 Environmental Baseline Surveys (EBSs)

Review all available information and survey the condition of real property
proposed by the Air Force to be acquired, transferred, leased, sold or otherwise
conveyed and provide appropriate documentation. (CDRLs A001, A002)

9.3.1 Phase I Environmental Baseline Surveys

Review items such as historical records, reports, data, environmental surveys,
inspection reports, regulatory agency reports, notices of violation or
noncompliance, current or discontinued permits, titles, deeds, and other real
property records, aerial photographs, and other documents to determine the
potential for past/present contamination of real property. (CDRLs A001, A002)

88



--------------------------------------------------------------------------------



 



Attachment 1

9.3.2 Phase II Environmental Baseline Surveys

Conduct a Phase II EBS as directed. Investigations involve surface, subsurface,
and aquifer sampling to determine type, concentration, and extent of
contamination. (CDRLs A001, A002)

9.3.3 Environmental Suitability Decision Documents

Prepare an Environmental Suitability Decision Document (ESDD) to assist with
property transfer as directed in individual TOs. Includes a description of the
environmental condition of property, category codes, recommendations on property
use restrictions, certifications required to transfer property, required
covenants, required warrants, photographs, figures, etc. (CDRLs A001, B005)

9.4 Environmental Impact Analysis Process

Support with activities such as the preparation of the Description of the
Proposed Action and Alternatives (DOPAA), environmental assessments (EAs),
environmental reviews (ERs) for overseas locations, environmental impact
statements (EISs), findings of no significant impact (FONSIs), Records of
Decision (RODs), mitigation plan(s), Socioeconomic Impact Analysis Study (SIAS),
and other associated documents. Supplemental activities include support on data
identification, collection (including site visits and interviews), development,
and interpretation; sampling and analysis; human health risk and environmental
impact evaluations and reports; expert testimony; and public meetings and
hearings (including scoping meetings).

9.4.1 Description of Proposed Action and Alternatives

Prepare, review or complete DOPAAs. (CDRL A001)

9.4.2 Environmental Assessment and Findings of No Significant Impact

Prepare EAs and FONSIs for specific actions. Activities include obtaining and
analyzing data to determine potential environmental impacts, preparing
EAs/FONSIs, and coordinating efforts with the appropriate agencies. (CDRL A001)

9.4.3 Environmental Review

Prepare ERs for activities outside of the United States in accordance with
applicable guidance. (CDRL A001)

9.4.4 Environmental Impact Statement and Records of Decision

Prepare EISs and RODs as specified. Tasks include: collection, development, and
interpretation of data; analyzing environmental consequences; and meeting
support. (CDRL A001)

9.4.5 Socioeconomic Impact Analysis Study (SIAS)

Prepare SIASs in conjunction with base disposal and reuse actions. Obtain and
analyze data, provide national, regional, and local area analysis of
socioeconomic factors. (CDRL A001)

9.5 Environmental Management

9.5.1 Assistance and Evaluation Teams

Conduct technical evaluations of environmental, facility management,
infrastructure, and construction activities and assist in the development of
plans to rectify deficiencies or areas of concern. For example, complete
assessments of base compliance or restoration programs,

89



--------------------------------------------------------------------------------



 



Attachment 1

optimization studies of systems, evaluations of base activities and
infrastructure, and forensic engineering evaluations. (CDRLs A001, A007)

9.5.2 Environmental Compliance Assessment and Management Program

Perform activities and analyses including management of the local program,
internal and external evaluations encompassing all applicable ECAMP or The
Environmental Assessment Manual (TEAM) protocols, assessment of evaluation
results, and correction of deficiencies at each designated installation or
facility. (CDRL A001)

9.5.3 Environmental Information Materials

Prepare, revise and update environmental information materials in paper and
electronic form, including World Wide Web publication. (CDRL A001)

9.5.4 Environmental Management Systems (EMS)

Perform activities and analyses including, but not limited to management of the
local program, development of EMS program related guidance and perform internal
and external evaluations of EMS programs encompassing all applicable EMS
protocols, assessment of evaluation results, and correction of deficiencies at
each designated installation or facility of interest. Develop implementation
plans and strategies enabling installations and/or customers to adopt EMSs based
on ISO 14000 or the Code of Environmental Management Principles (CEMP). (CDRLs
A001, A007)

9.5.5 Environmental Mitigation Credits

Provide support for the purchase, exchange, and management of environmental
abatement credits for different medias.

9.5.6 Environmental Education and Training

Support on environmental management, engineering, and science technology,
including the development of training materials, curriculum, and testing methods
to develop and maintain professional orientation and expertise. Analyze existing
training programs, evaluate effectiveness, and recommend and implement
strategies for improvement. (CDRLs A001, A007, B008, B009)

9.6 Environmental Planning

Develop, update, integrate, publish and present General Plan(s), Master Plan(s),
Range Management Plans, comprehensive composite plans, area and base development
plan(s) (ADP/BDP), facility use survey (FUS), space utilization plan(s)
(SPACE-UP), and other plans as specified in each TO. (CDRLs A001, A002, A007)

9.6.1 Air Traffic and Airspace Analysis

Obtain, analyze, and summarize available airspace planning data to determine the
effect of proposals on current and projected air traffic and air space
utilization, includes the feasibility of proposals to use installation(s),
range, and low-level-route related airspace for stand alone and joint-use
commercial or general aviation activities. (CDRLs A001, A007)

90



--------------------------------------------------------------------------------



 



Attachment 1

9.6.2 Airfield and Airspace Obstruction Analysis

Conduct inventory of objects within or in close proximity to airfield setback
zones and imaginary airfield/airspace obstruction control surfaces. (CDRL A001)

9.6.3 Base Capacity Analysis, Studies, and Reports

Prepare analysis of base carrying capacity to support facility use requirements,
including airfield/parking-ramp capacity studies; facility utilization
assessments and study report(s); utility infrastructure; explosive safety
quantity distance criteria; base environmental condition report(s);
environmentally sensitive site analysis; report(s) on the presence of endangered
species and their habitats; and report on natural and cultural resource
survey(s) and supporting impact mitigation(s). Prepare incremental and summary
analysis for Base Realignment and Closure (BRAC) activities. (CDRLs A001, A002,
A007)

9.6.4 Comprehensive Planning Program

Review documentation to establish a systematic framework of decision making with
regard to the development of an investment strategy for the physical, real
property assets of the government and related environmental programs. Prepare
Base Comprehensive Plans (BCPs) as specified. (CDRLs A001, A007)

9.6.5 Land Use Planning and Analysis

Analyze land use data to determine the effect of proposals on existing and
proposed land use plan(s); analyze land use documents and plan(s) to determine
current and future land use on/near installations and facilities; analyze
plan(s) and studies of future land use proposals; determine the effect of
proposals on installations, local, and regional land use requirements; identify
and recommend planning measures necessary to overcome problems identified;
revise/update land use plan(s) in support of the BCP for installations and
ranges. All ROD documentation for current and anticipated land use shall be
consistent with the Air Force policy and guidance. (CDRLs A001, A007)

9.6.6 Permits and Site Access Agreements

Support the identification and procurement of permits and/or access (including
off-base easements and leases) agreements to implement a site-specific project.
(CDRLs A001, A015)

9.6.7 Project Environmental and Land Use Plans

Provide support on project environmental, siting, and design considerations in
support of decisions on mission realignments; base/mission modifications,
explosive safety site approvals, additions and closures; airspace designators,
routes and ranges; and other mission support activities required by AF, allied
service, and host/supporting nations. (CDRLs A001, A007)

9.6.8 Sustainability Planning and Program Management

Utilize a multidisciplinary team of planners, environmental specialists,
designers and construction specialists to develop a Sustainable Area Development
Plan (SADP) for existing and new missions on AF installations and other
locations of interest to the government as required in the TO. (CDRLs A001,
A007)

9.6.9 Transportation Planning and Analysis

Support the analysis and development of transportation systems that improve
material supply efficiencies and that reduce the cost of base transportation
requirements. Obtain data or utilize

91



--------------------------------------------------------------------------------



 



Attachment 1

existing data to determine the effects of proposed projects, mission changes
and/or reuse of installations and/or facilities on local and regional traffic
systems. (CDRLs A001, A007)

9.7 Environmental Restoration

9.7.1 Preliminary Assessments (PA) and Site Inspections (SI) or RCRA Facility
Assessment (RFA)

Conduct PA/SI or RFA to define the project setting at a specified location.
Identify, document, report preliminary assessment of the site condition,
restraints, local environmental conditions and contamination, and potential
mechanisms for contamination migration. (CDRL A001)

9.7.1.1 Preliminary Assessment or RCRA Facility Assessments

Conduct a literature search to define the installation or facility project
setting and to identify potential project conditions, site(s), and resources to
include the possibility of encountering Resource Conservation and Recovery Act
(RCRA)-listed wastes or UXO. The purpose of this effort is to develop a CSM for
each location, present summary hypotheses regarding the local conditions,
potential project alternatives, and their potential impact on sensitive site
conditions. (CDRL A001)

9.7.1.2 Site Inspections or RCRA Facility Assessment

Visit the installation or facility to ensure a complete understanding of site
conditions with COR concurrence. Visit and inspect site(s) identified in the PA
or RFA Report. The SI Report shall include the results of investigations and
recommendations for additional work or no further action (NFA). (CDRL A001)

9.7.2 Remedial Investigation or RCRA Facility Investigation (RFI)

Conduct an RI or a RFI as specified. (CDRL A001)

9.7.2.1 Remedial Investigation or RCRA Facility Investigation

Prepare RI/RFI Report(s) that characterize environmental conditions, define the
nature and extent of contamination, and quantitatively estimate the risk to
human health and the environment at various site(s) through the collection of
geologic, geophysical, hydrogeological, ecological, chemical, physical and
hydrologic data, as well as appropriate environmental samples. (CDRL A001)

9.7.2.2 Project Baseline Risk Assessment

Evaluate the project risk to the public’s health and to the environment for each
site using validated data supported by acceptable QA/QC results, the site’s
conceptual model, and the Chemical and Site Specific Risk Analysis (CSSRA).
(CDRL A001)

9.7.2.3 Conceptual Site Model

Develop or refine the CSM for each site using validated data (preferably) or
unvalidated data of sufficient quality to the CO supported by acceptable QA/QC
results and site characterization information. The primary purpose of the CSM is
to aid in identifying exposure pathways by which populations may be exposed to
contaminants. (CDRL A001)

92



--------------------------------------------------------------------------------



 



Attachment 1

9.7.3 Feasibility Study / Corrective Measures Study (FS/CMS)

Complete FS/CMS utilizing information from the RI/ RFI and the baseline risk
assessment. In the FS/CMS, develop and evaluate remedial action alternatives for
each site where identified risks to human health and/or the environment exceed
acceptable levels negotiated by the government and regulatory agencies. (CDRL
A001)

9.7.3.1 Alternatives Development

Establish project objectives and goals for promoting human and environmental
balance. These objectives and goals shall be determined based on identified
applicable or relevant and appropriate requirements (ARARs). Identify general
project actions, applicable technologies, and combine
project/mission/installation technologies that formulate distinct project
development alternatives. Identify alternatives that eliminate, control, and
reduce project risk. (CDRL A001)

9.7.3.2 Alternatives Analysis

Conduct a detailed analysis of each alternative selected and identified in the
Initial Screening of Alternatives (ISA) report. (CDRL A001)

9.7.4 Informal Technical Information Reports (ITIR)

Support with the development of ITIRs to include Analytical Data Reports,
Accelerated Remediation Project Definition, and Site Characterization Summaries.
(CDRL A001)

9.7.4.1 Analytical Data Report

Provide an Analytical Data Report that includes, but is not limited to, the
project requirements, identification of the QAPP used, analytical results, QC
results, cross-reference tables, chain of custody documents,
verification/validation reports, usability report, the case narrative(s),
approved variances, project communication and raw data as specified in each TO.
The QC data shall be submitted on the AFCEE QAPP or equivalent forms as
specified in each TO. (CDRL A001)

9.7.4.2 Accelerated Remediation Project Definition ITIR

For those site(s) identified during this effort as candidates for accelerated
remediation, prepare a Project Definition ITIR. (CDRL A001)

9.7.4.3 Site Characterization Summary - (SCS-ITIR)

Prepare Site Characterization Summary ITIRs to serve as core documents for the
RI report(s). (CDRL A001)

9.7.5 Proposed Plans (PPs), Records of Decisions, Decision Documents (DDs), and
No Further Response Action Plans (NFRAPs)

Prepare the PP(s), DD(s), NFRAP(s) and ROD(s) using the format in OSWER
9355.3-02, and latest AF guidance for NFRAP preparation. The PP shall be
prepared utilizing a format approved by the COR. Once the PP is distributed to
the public and comments are obtained, prepare a responsiveness summary report.
The DD shall contain the responsiveness summary report. (CDRLs A001, A007)

93



--------------------------------------------------------------------------------



 



Attachment 1

9.7.6 Engineering Evaluation/Cost Analysis (EE/CA)

Prepare the EE/CA as part of Action Memorandum Decision Documents. The EE/CA
shall evaluate possible alternative technologies for removal actions for
remediation of an immediate or long-term threat at a Comprehensive Environmental
Response, Compensation, and Liability Act (CERCLA) site. An EE/CA is required by
the National Oil and Hazardous Substances Pollution Contingency Plan (NCP) for
any removal action which is determined to be non-time critical. (CDRL A001)

9.7.7 Remedial Process Optimization (RPO)

Perform all studies to monitor and evaluate the remedial process to plan, design
and implement RPO to ensure the effectiveness and efficiency of the remedial
process through feedback of information into the decision process. (CDRLs A001,
A007)



  a)   Remedial Process Evaluation - Develop 5-year reviews of remedial action
RODs and demonstrations of remedial actions operating properly and successfully.
    b)   RPO Scoping Visit - Conduct base-wide assessments to identify
opportunities to implement the RPO strategies.     c)   Evaluation of Remedial
Systems and Environmental Equipment - Conduct independent evaluation of remedial
systems to determine their effectiveness.     d)   Monitoring Optimization -
Evaluate monitoring programs and plan/design optimization of environmental
monitoring programs in accordance with the AFCEE LTM guidance and site- and
project-specific DQOs. Perform temporal and spatial analysis of monitoring data
using statistical and geostatistical software.

9.7.8 Treatability Studies, Pilot Tests, Bench Scale Tests, IRAs

Conduct treatability studies, pilot tests, and/or bench-scale tests to determine
optimum methods of contaminant delineation, removal of contaminants, and the
degree of treatment anticipated using various processes. IRAs may be required on
a limited basis. Perform IRAs as required to reduce or eliminate an immediate
threat to human health or the environment. (CDRL A001)

9.7.9 Management Action Plans (MAPs)

Perform comprehensive development, analysis, and planning in support of
installation, customer, and major command programs and plan(s) for all
environmental programs including pollution prevention, compliance, planning and
restoration. Complete MAPs to incorporate all projects in a program, perform
timeline and program forecast development, and establish tools to track the
progress of base level environmental programs. (CDRLs A001, A007)

9.7.10 Peer Review

Prepare peer review package(s). Include information to support the project
requirement, technology selected, costs, funding timeline, and other project
data to support the work identified. (CDRL A001)

9.7.11 Warranty of Installed Equipment and Systems

Assist the government in resolving warranty issues. Review installed equipment
and prepare databases of equipment/systems with information such as scheduled
maintenance, vendor sources, warranty expiration dates. (CDRL A001)

94



--------------------------------------------------------------------------------



 



Attachment 1

9.8 Force Protection

Perform services in support of activities to comply with DoD and USAF force
protection standards and guidance. These activities include threat analysis and
contingency planning, vulnerability assessment support, design, security
enhancements for force and asset protection, and other contingency requirements.
(CDRLs A001, A007)

9.9 Fuel Facilities

Provide support of DLA, fuel facilities, and other facilities of interest to the
government. Specific services include, but are not limited to, pipeline safety
studies, optimization of systems at fuel facilities, and pollution prevention
activities for DLA fuel facilities. Other services include program management,
environmental compliance, scoping studies, investigations, evaluations, value
engineering services, and inspections. Provide program level assistance in the
development of DLA Petroleum, Oil, and Lubricants (POL) Facilities. The
Contractor shall complete work order requests as specified. (CDRLs A001, A007)

9.10 Hazardous Material and Hazardous Waste Management

Support the Hazardous Material and Hazardous Waste Management program related to
integrated solid waste, pesticides, polychlorinated biphenyls (PCBs), asbestos,
radon and related products, investigative derived waste, lead-based paint, lead,
and other similar hazardous materials and wastes. Provide support including, but
not limited to, analyses, regulatory reviews, regulatory interface assistance,
permit assistance, licensing assistance, recycling, surveys, education,
training, material control, material tracking, identification, inventories, plan
preparation, emergency preparedness studies, form preparation, compliance
auditing, reduction assessments, report preparation, certifications, testing,
record searches, documentation of actions, inspections, abatement planning, and
other related activities. (CDRLs A001, A007, A015)

9.11 Information Technology

Provide support on environmental information management systems, databases,
CADD, GIS, Geobase Planning, and other IT applications. This support may include
the development of software. All new developments in applications, code,
documentation, and diagrams shall become the sole property of the AF. (CDRLs
A001, A007, B011, B012)

9.11.1 CADD and GIS Development, Performance, and Recording

Provide technical support to installations, Major Commands, Operating Locations,
and other sites of interest to the government for environmental management CADD
and GIS systems. Analyze systems, recommend improvement strategies, update
systems, perform second party data reviews and reports. (CDRLs A001, B011, B012)

9.11.2 Database and System Development, Performance, and Recording

Provide information management expertise to the AF for environmental information
management systems itemized in the TO. As specified, address all aspects of
information management including acquisition, storage, use, transfer, and
reporting of data. (CDRL A001)

95



--------------------------------------------------------------------------------



 



Attachment 1

9.11.3 Environmental Information Management Systems

Support on environmental information management systems including the review of
existing AF/DoD-owned systems for possible re-use recommending strategies for
improvement. (CDRL A001)

9.11.4 Geobase

Plan and execute an evaluation of the status of geospatial information and
technology development, and develop recommendations for organizational adoption
and implementation in accordance with the GeoBase Foundations adopted by the
Civil Engineer Automation Steering Group. Support the Air Force adoption of a
corporate geospatial information model known as GeoBase as a basis for sharing
geo-referenced mission knowledge. Utilize software applications, including but
not limited to, Autocad and Integraph.(CDRLs A001, A007)

9.12 Low Level Radionuclides

Support on background determinations, in-situ sampling, and sampling of
excavated materials in accordance with established regulations and federal
standards for radionuclide cleanup, such as the Multi-Agency Radiation Survey
and Site Investigation Manual (MARSSIM) and the MARSSIM Laboratory Manual.
Submit a report of findings outlining the site conditions, selected methods of
remediation, and associated costs. (CDRL A001)

9.13 Monitoring and Operations

Provide monitoring and operations services including the continuous and/or
discrete measuring, sampling and analysis of groundwater, surface water,
influent/effluent, air emissions, operational noise, soils, hazardous waste,
hazardous materials, and other environmental media as specified in each TO. May
include development through implementation of site-specific LTM plan(s)
including negotiations with administrators/regulators and adherence to project
DQOs. (CDRLs A001, A007)

9.13.1 Long-term Monitoring, Long-term Operations (LTO), and Remedial Action
Operations

Support LTM programs in accordance with AFCEE LTM and RPO Guidance as well as
program specific DQOs. Assess data, propose updates, assist in negotiations,
establish/implement LTO plans, operate systems, implement tests, and develop O&M
manuals and standard operating procedures. (CDRLs A001, A007)

9.13.2 Monitoring Well Installation, Upgrades, Treatments, Testing, Repairs, and
Abandonment

Install monitoring wells, upgrade existing wells, and perform well
rehabilitation. Test, repair, and properly close and abandon existing wells as
required by each TO. (CDRLs A001, A007)

9.14 Natural and Cultural Resources

Review, revise, amend, or prepare the report(s) and plan(s) for the resource
areas described below. Identify and follow the provisions of all applicable laws
and regulations. (CDRLs A001, A007)

96



--------------------------------------------------------------------------------



 



Attachment 1

9.14.1 Cultural Resources

Obtain and review data, documents, and records relative to the preparation of
cultural resource report(s) and management plan(s) covering archaeological
(prehistoric), historical, ethnographic, traditional, and paleontology resources
on or immediately beyond the boundaries of the facility that might be affected
by facility activities. Conduct investigations, field surveys, historical
surveys, interviews, and other research to prepare plans to protect these
cultural resources. Evaluate applicable resource data against criteria for
eligibility for listing on the National Register. Prepare nominations for the
National Register. Related to historical resources, prepare Historic American
Building Survey/Historic American Engineering Record (HABS/HAER). (CDRLs A001,
A002, A007)

9.14.1.1 Natural Resource Damage Assessment (NRDA)

Collect, compile, analyze, report data using the prescribed methodologies
presented in the Department of Interior NRDA Regulations (43 CFR Part 11 or 15
CFR Part 900), with the purpose of supporting NRDA activities or otherwise
calculating monetary damages (monetary value of restoration) for injuries (harm,
adverse impacts, loss) to natural resources. Develop plans to mitigate or
compensate for natural resource damages. (CDRLs A001, A007)

9.14.2 Integrated Natural Resource Management Plan (INRMP)

Review data, documents, and records relative to the preparation of natural
resource report(s), survey(s), and INRMPs with associated component plans. Cover
topics such as threatened and endangered species, waters of the United States
(WofUS) and other waters of interest to the government, watershed protection,
wetlands, floodplains, fish and wildlife resources, forestry and agricultural
resources, land management and ecosystem management, grounds maintenance, and
coastal zone and marine resources. (CDRLs A001, A002, A007)

9.14.2.1 Aquatic Resources (WofUS, Wetlands, Watersheds, and Floodplains)

Review existing data and contact appropriate state and federal agency for
information on aquatic resources, as needed. Apply the US Army Corps of
Engineer’s (COE’s) 1987 Wetland Delineation Manual criteria and contact COE to
determine jurisdiction. (CDRLs A001, A007)

9.14.2.2 Bird Air Strike Hazard (BASH)

Provide BASH services including assessments and plans; hazard risk modeling;
bird/wildlife management plans and training; radar-based bird-based hazard
advisories and surveys; remote sensing of bird and wildlife movements; airfield
bird/wildlife surveys; low-level airspace hazard assessments; and bird
harassment and/or control services. (CDRLs A001, A002, A007)

9.14.2.3 Coastal Zone Management

Review existing data and contact applicable agencies for requirements within the
coastal zone. Determine land use constraints for the installation or facility
and prepare the Coastal Zone Consistency Determinations for activities within
the coastal zone for compliance with the local Coastal Zone Management Plan.
Determine impacts to marine organisms as they pertain to a proposed
project/survey and develop management guidelines for protecting the marine
resources. (CDRLs A001, A007)

97



--------------------------------------------------------------------------------



 



Attachment 1

9.14.2.4 Threatened and Endangered Species/Species of Special Concern

Review existing data and contact appropriate agencies and sources for
information on species and habitats of importance. Perform surveys concerning
listed species, develop management plans to ensure protection of the species and
their habitat. Prepare biological assessments. (CDRLs A001, A002, A007)

9.15 Noise Management

Support with noise management services including noise management and noise and
vibration studies. Prepare weapon system noise analysis for environmental
studies. Collect, record, and encode aircraft operational data, develop noise
contours, and prepare Air Installation Compatible Use Zone (AICUZ) report(s) at
selected installations/facilities/site(s). Collect and analyze acoustic and/or
vibration data from the survey site(s). (CDRLs A001, A007)

9.16 Compliance Assurance and Pollution Prevention (CAPP)

9.16.1 Compliance

Provide services to support the analysis, design, construction, operations, and
maintenance of facilities, equipment, material, and processes related to
ensuring compliance with environmental regulations. (CDRL A001)

9.16.2 Integration of Compliance Assurance, Pollution Prevention (P2), and
Environmental Management Systems

Provide technical activities, analyses, and plan development in support of the
CAPP program. Support the integration of P2 and environmental compliance
programs to installations, facilities, major commands, and headquarters as
specified. Develop programming guidance and analyze and recommend improvement
strategies for CAPP programs. (CDRLs A001, A007)

9.16.2.1 Compliance Assurance and Pollution Prevention

Perform services necessary to implement, update and support the CAPP program.
Conduct compliance site inventories and develop/support database tracking of
these inventories. Assist in the relative ranking and prioritization of
compliance site(s) by performing Operational Risk Management (ORM) and cost
analysis to determine compliance burden. (CDRL A001)

9.16.2.2 Compliance Through Pollution Prevention (CTP2)

Reduce or eliminate the compliance burden through P2 solutions and alternatives
by addressing compliance site(s) and/or the processes. Examples of tasks
include: performance of cost and feasibility analysis to recommend solutions,
assistance in development of technical planning through programming, and
submittal of reports. (CDRLs A001, A007)

9.16.3 Pollution Prevention

Provide services to support the analysis, design, construction, operations, and
maintenance of facilities, equipment, material, and processes to implement the
P2 program. (CDRLs A001, A007)

9.16.4 Sustainable Infrastructure and Operations

Identify, evaluate, design, and prototype processes, equipment, and facilities
which reduce hazardous material use, minimize the generation of hazardous
wastes, minimize or eliminate the

98



--------------------------------------------------------------------------------



 



Attachment 1

use of materials, or improve environmental quality. Recommend ways to make
projects more environmentally sustainable. Apply the Leadership in Energy and
Environmental Design (LEEDTM) rating system criteria to facility construction
and renovation projects. Review operations and recommend sustainable
alternatives. (CDRLs A001, A007)

9.16.5 Resource Conservation

Conduct surveys, pilot studies, and assessments leading to cost effective energy
and water conservation and assistance in meeting mandated deadlines in
implementing energy and water use minimization programs. (CDRLs A001, A002,
A007)

9.16.6 Treatability Studies for Compliance Programs

Conduct treatability studies to determine optimum methods of contaminant
delineation, removal of contaminants, and the degree of treatment anticipated
using various processes. (CDRL A001)

9.17 Professional Planning and Programming

Services to be performed include support to establish or sustain environmental
programs including documentation to support funding and execution. Review the
installation or facility mission and supporting facility development
requirements to establish program or project requirements. Develop a short-term
and long-range plan of action to achieve compliance with the proposed mission,
including regulatory requirements to satisfy initiatives necessary to acquire
the authority and/or resources to accomplish the mission’s planned work. (CDRLs
A001, A007)

9.17.1 Planning Actions

Review available documentation and develop criteria to prioritize requirements,
analyze projected environmental projects, provide execution options (funding
release dates, obligation schedules and Notice to Proceed milestones), and
accomplish other similar recommendations. (CDRLs A001, A007, B002, B003)

9.17.2 Program Management Integration

Develop, present, and publish the installation and headquarters/command level
planning, programming and budgeting submissions in support of the military’s
force structure, associated installation programs, and related projects. Assist
with the development of a master schedule to execute AFCEE support programs.
(CDRLs A001, A007, B002, B003)

9.17.3 Programming Actions

Prepare and submit all documentation necessary to acquire the authority and
resources to accomplish the work. (CDRL A001)

9.17.4 Statements Of Work

Provide the SOW, cost estimate, and assumptions to the COR. Provide
recommendations through the COR to the headquarters of the facility,
installation, or customer. Include installation staff and/or regulatory
representative comments in the final execution package with the cost estimate
and schedule. Provide modifications as required after award of the TO. (CDRLs
A001, A008, B002)

99



--------------------------------------------------------------------------------



 



Attachment 1

9.17.5 Tracking of Performance Metrics and Quality Performance Indicators

Measure the performance of installations, facilities and major commands in their
accomplishment of environmental program goals. Assist in the development of
performance metrics, tracking of data, development of report(s), and
recommendation for improvements. (CDRL A001)

9.18 Record Keeping and Reporting

Support with information repositories and administrative records. Provide an
information repository of documents applicable to the accomplishment of the TOs
and maintain a database of pending deliverables, the corresponding CDRLs, and an
on-line inventory of data management processes to ensure compliance with
applicable regulations and AFCEE requirements. Prepare, compile, and maintain an
administrative record containing pertinent information regarding project
decisions. (CDRL A001)

9.19 Risk Assessments

Support with the development of Human Health Risk Assessments (HHRA) and
Ecological Risk Assessments (ERA).

9.19.1 Human Health Risk Assessment

Complete HHRA as specified and submit Risk Screening Analyses (RSAs) and/or Full
Risk Assessments (FRAs). Perform Risk Evaluation Preliminary Remediation Goals
and submit a Risk Evaluation of Remedial Alternatives in conformance with
regulatory guidance. (CDRL A001)

9.19.2 Ecological Risk Assessment

Complete ERA as specified. Review data and make recommendations for an initial
or scoping ERA to document actual/potential effects of contaminants on protected
wildlife species, habitats, or environments. Define the extent of contamination,
evaluate the ecological effects of remedial alternatives, and develop the
remediation criteria to conform to guidance following the three tiers in logical
order. (CDRLs A001, A002)

9.20 Storage Tank Management

9.20.1 Petroleum, Oils, and Lubricants and Other Storage Tank(s) Management

Perform technical activities and analyses in support of the management of POL
and other storage tanks as specified. (CDRLs A001, A007)

9.21 Technology (Demonstration) Evaluation

Evaluate cost, performance, and applicability of methods (field/lab) and
technologies for projects and provide alternative approaches and technologies
considering cost, schedule, human health, the environment, public acceptance,
and technical risk.

9.21.1 Commercial and Emerging Technologies

Evaluate commercially available, emerging technologies, and other project
enhancement technologies. Survey and analyze cost and performance data on new
and/or innovative project

100



--------------------------------------------------------------------------------



 



Attachment 1

approaches that concern the adoption of these designs. Audit the performance of
new technologies used in related efforts. (CDRL A001)

9.21.2 Initial Methodologies

Develop initial methodologies and follow-on execution programs for on-site
auditing of industry laboratory and field operations, post-installation or
post-remediation monitoring, site closure plan(s), and life cycle cost analysis
of compliance, pollution prevention and remediation technologies. Analyze
experimental designs and provide recommendations concerning adoption of these
designs. Audit the performance of new technologies. (CDRLs A001, A007)

9.22 UXO

Perform technical activities and analyses in support of requirements related to
UXO sites. Evaluate UXO sites and provide planning support for site remediation.
(CDRLs A001, A007)

9.23 Water Quality

Perform technical activities and analyses in support of requirements to bring
facility(ies) in compliance with drinking water and wastewater statutes, rules,
and regulations.

9.23.1 Drinking Water

Conduct projects at facilities to bring the facility in compliance with drinking
water statutes, rules, and regulations. (CDRLs A001, A007)

9.23.2 Wastewater

Conduct projects at facilities to bring the facility in compliance with
wastewater and stormwater statutes, rules, and regulations. (CDRLs A001, A007)

PART D – TRADITIONAL SERVICES

Although the primary emphasis of this SOW is to perform environmental design
services, more traditional project activities are also included in the scope of
the project. It is anticipated that Title I, Title II, and Other A-E services
are required for projects related to design and construction, fuels, force
protection, IT, and UXO as follows:



  a)   Design and Construction Services - Assist in various activities related
to Design and Construction on facilities of interest to the government. These
services include production of designs, plans, drawings, design analyses, cost
estimates, and specifications required to execute a site-specific construction
project. SOW version A for the full and open awards includes support on MFH and
MILCON as well as other facilities of interest to the government.     b)   Fuel
Facility and Other Facilities Services - Support Fuel Facility requirements
including new construction, upgrades, inspections, maintenance, or repair to
meet operational, environmental, or safety requirements. In addition to fuel
facilities, the scope may include other facilities of interest to the
government. Support facility requirements including, but not limited to,
off-loading facilities, tanks and loading facilities, hydrant fueling systems,
pipelines, secondary containment, support facilities, and all related
mechanical, electrical, controls, and security requirements. This section
applies to the support of fuel facility work that lacks an environmental
component.

101



--------------------------------------------------------------------------------



 



Attachment 1



  c)   Force Protection Services - Provide support on DoD and USAF force
protection standards and guidance projects.     d)   IT Services - Provide
support on information management systems, databases, CADD, GIS, Geobase
Planning, and other IT applications.     e)   UXO Services - Provide support to
evaluate, investigate, and plan for the remediation of UXO sites.

10.     TITLE I TRADITIONAL SERVICES

This SOW includes the preparation of designs for design and construction, fuels,
force protection, IT, UXO, and other facilities of interest to the government.
Specifically, provide Title I services for the project and mission areas
identified in section 1 and Part D of this SOW.

10.1 Pre-Design Planning Support

10.1.1 Findings and Recommendations (F&R) Report

Complete Findings and Recommendations (F&R) Report to gather justification and
assimilate criteria for a proposed design project or to support future planning
services and submit the F&R Report to the CO. The F&R Report shall consist of at
least two parts, as follows.



  a)   Findings – Provide the findings and results of interviews, governing
codes and regulations, parametric cost estimates, and requirements. (CDRL A001)
    b)   Recommendations – Provide all recommendations concerning the design or
other services work, including the design scope and cost limitations. (CDRL
A001)

10.1.2 Other Required Documents

Prepare and submit AF Form 332 (Work Request) and DD Form 1391 (Programming
Documents) as required to justify and program the project. Include with the F&R
Report if required.

10.2 Design Requirements and Phases

Provide design services including, but not limited to, designs, specifications,
conceptual plans, renderings, construction estimates, bid support, and submittal
support. Utilize professional design practices. For example, write
specifications without words such as “match existing” or similar phrases that
cannot be bid without further information and which cannot be enforced.

10.2.1 Conceptual Design Phase

Provide a minimum of three conceptual alternatives for facility additions,
alterations, new facilities and systems, Comprehensive Interior Design (CID) and
Structural Interior Design (SID), and similar projects that will affect exterior
or interior appearances. Include options in finish materials, decor scheme,
color, texture, and other project details. (CDRLs A001, A008, A009, A010, A011)

10.2.2 Preliminary Documents Submittal

As specified, provide a Preliminary Documents submittal. Include, as a minimum,
drawings and written data sufficient to fix and describe the size, character,
auxiliary systems, and other

102



--------------------------------------------------------------------------------



 



Attachment 1

essentials necessary to explain the design. Describe materials or products
proposed for major elements by manufacturer or type of product. (CDRLs A001,
A008, A009, A010, A011)

10.2.3 As-Built Drawings

Research record drawing files for information and data required for a design.
(CDRL A013)

10.2.4 Intermediate Design (50%)

Submit an intermediate design package. The intermediate design requirements
shall be specified in the TO. (CDRLs A001, A008, A009, A010, A011)

10.2.5 Advanced Final Design (95%)

Submit the advanced final design package. The advanced final design requirements
shall be specified in the TO. (CDRLs A001, A008, A009, A010, A011)

10.2.6 Final Design Submittal (100%)

Submit final documents. Incorporate any corrections to the Advanced Final Design
submittal. Ensure final drawings, documents, or required product(s) have all
required coordination signatures, except those within the Civil Engineer’s
organization. (CDRLs A001, A008, A009, A010, A011)

10.2.7 Constructability Review Certification

Submit a draft of the Constructability Review Certificate provided as attachment
2 to the 4P A-E Guidance and Resource List. The certificate shall be signed by
the contractor’s Project Manager and by all technical consultants used for
review of this project and provided with the Final Construction Document
Submittal. For services that are not designs, this submittal shall include all
the elements and products that are required to complete the TO. This submittal,
also referred to as the “unchecked final submittal”, shall be complete with the
exception of required coordination signatures.

10.2.8 Finishes and Finish Schedules

Specifications shall include the complete finishes and finish schedules. Wall,
cabinet, counter tops, floor finishes, and other finish items must include
complete color selections and materials in the specifications. (CDRL A001)

10.2.9 Color Renderings

Provide a professionally produced and framed color rendering of the proposed
project design in the Final Document Submittal. Standards for rendering as
specified in each TO. (CDRL A001)

10.3 Design Guidance and General Requirements

10.3.1 Use of “Or Equal” Clauses

Products or materials may be specified by describing the item to set an
acceptable standard, or by specifying by brand or manufacturer’s name, followed
by the phrase “or equal.” When using the “or equal” phrase, more than one
acceptable brand or manufacturer’s name shall be identified and the
specifications shall state, “Product brand is for informational purposes only
and shall not be construed as the only product available.” Provide the
documentation upon which the design was based with the design analysis. (CDRL
A001)

103



--------------------------------------------------------------------------------



 



Attachment 1

10.3.2 Applicable Publications

Include in the specifications only those referenced publications that are
necessary to establish a biddable standard. All references must be available for
review in the Contractor’s office.

10.3.3 Changes During Design

Any proposed changes to the project that alter the project design, the
environmental impact of the project, or other similar parameters must be
identified and all construction permit documentation corrected to reflect the
new conditions. (CDRL A001)

10.4 Preparation of Project Cost Profile

10.4.1 Construction Cost Limitations (CCL)

Design projects within the construction cost limit as specified in the TO.

10.4.2 Cost Estimates

Prepare cost estimates on the AF Form 3052, Construction Cost Estimate, or other
form as identified. For design work, submit the cost estimate on AF Forms 1178,
1178a, and 1178b, Project Cost Estimate (PCE) Work Sheets. Include with the F&R
Report.

10.4.3 Preliminary Cost Estimate Submittal

Provide a PCE using the standard UNIFORMAT Subsystems format.

10.4.4 Successive Design Submittals and PCEs

Provide updated cost estimates with the appropriate level of detail as required
by that particular submittal. Reviews of design submittals may result in
significant impacts to the PCE. When this occurs, submit a revised PCE and price
validation within 14 days of the receipt of those comments or the review
conference, whichever occurs first.

10.4.5 Final PCE

Provide a Final PCE, with labor and material breakout, on AF Form 3052,
Construction Cost Estimate. Lump sum estimates must be limited to only minor
items. Separate costs into those for new work and repair and maintenance/upgrade
work.

10.5 Project Support – Pre-Bid Through Construction

10.5.1 Preparation of Bid Schedule

Provide a bid schedule for each design project. Coordinate the bid schedule with
the CO and include a complete list of bid items and instructions for bidding and
award. (CDRL A001)

10.5.2 Pre-Bid Opening

Provide clarifications to questions regarding the construction documents within
3 business days to the CO. (CDRL A001)

10.5.3 Bid-Opening

Provide recommendations, and correct/adjust the project design, to include
drawings, specifications, design analysis, and cost estimates, if the responsive
low bid Current Working Estimate (CWE) overruns or under-runs the design CWE by
10% or more or $10,000, whichever is greater. If the low bid CWE is within this
“window,” the Contractor shall not be

104



--------------------------------------------------------------------------------



 



Attachment 1

obligated to perform additional design efforts without additional compensation.
(CDRLs A001, A008, A009, A010, A011)

10.5.4 Construction Support

Provide responses to job site concerns and prepare addenda, change orders and
related cost estimates during construction provided these concerns, addenda,
change orders, and estimates address design errors, omissions, and deficiencies
within the TO scope of work at Final Documents submission. Administer the
bidding of construction and provide construction inspection support only when
specified in the TO. (CDRLs A001, A008)

10.6 Project Criteria

Refer to the 4P A-E Guidance and Resource List for the project criteria to be
followed.

10.7 Submittal Requirements

The Air Force will review all submittals. In addition to the submittals
specifically mentioned, TOs may identify additional submittals with a
description of the requirements.

11.     TITLE II TRADITIONAL SERVICES

Provide Title II services for projects related to design and construction,
fuels, force protection, IT, and UXO. Provide services related to specific
projects and missions including those identified in section 1 and Part D of this
SOW.

11.1 Title II Support Services

Provide conventional Title II services including, but not limited to, meeting
and conference assistance, project file maintenance and reporting, schedule
evaluations, contractor performance monitoring, management and inspections
services, job site evaluations, contractor payment reviews, submittal reviews,
contract modifications assistance, claims support, as-built drawings assistance,
shop drawing reviews, replies to requests for information, labor standard
evaluations, and construction documentation. (CDRLs A001, B008, B009, B010)

11.2 Title II Support Services for Fuel Facilities

Title II services may be obtained to support the maintenance, repair, and/or
construction of DLA or other facilities of interest to the government designed
by others. Title II services for projects designed under this contract will be
procured within 730 calendar days after the 100% design is accepted by the
government. (CDRLs A001, B008, B009, B010)

12.     OTHER TRADITIONAL A-E SERVICES

Provide advanced planning services such as installation and facility programming
and planning of MFH and other facilities of interest to the government. Services
and studies include, but are not limited to, Housing Community Profiles
(HCP) and sub-area development plans. Development plans shall include cost
estimates required for execution, feasibility studies required for alternative
program recommendations, and economic studies associated with programs
recommended by the HCP and the AF. These studies may include pro forma, other

105



--------------------------------------------------------------------------------



 



Attachment 1

economic analyses for projects considered for privatization, HMA, and updates to
installation and AF Housing Master Plans. In addition, complete renderings,
technical field investigation and survey requirements, field reconnaissance and
surveying, and engineering information and design data and other project
specific work. The Contractor may be required to perform environmental studies
and energy analyses associated with a construction project. Other professional
services not necessarily connected with a specific construction project may also
be required. (CDRLs A001, A002, A007, A008, A009, A010, A011, A013)

12.1 Advance Planning

Perform advanced planning services such as: Requirements and Management Plans;
fact finding studies; visual analysis; facility condition/utilization
assessment; site, environmental, traffic and/or facility studies and analysis;
project criteria development and analysis; comprehensive plan preparation;
sub-area development plans; and other pre-design investigations. Complete
related field investigations and research as required. (CDRLs A001, A007)

12.2 Community Planning and Sub-Area Development Plans

Perform required field, planning, and housing requirement studies. Provide
long-term improvement/replacement plans with associated alternative and
economic/feasibility planning documents. The documents will be used as a tool to
aid installations and facilities with their program planning and execution.
(CDRLs A001, A007)

12.3 Comprehensive Interior Design

CID includes designing, selecting, and developing the loose interior building
materials, finishes, special effects, and furnishings for an integrated visual
design theme. Furnishings include loose furniture, systems furniture, graphics,
wall hangings, waste receptacles, chalk and tack boards, refrigerators, ranges,
microwaves, entry directories, and other similar items. (CDRLs A001, A007)

12.4 Housing Privatization Efforts

Perform studies required for initiation and execution of housing privatization
projects. Studies include, but are not limited to, pro forma, economic analysis,
and market analysis. In addition, participate in industry forums, prepare
Request for Proposals (RFPs), and prepare other documents required for the
privatization process. Serve as an advisor during source selection, develop
comparative technical analysis of proposals, and assist in briefings. (CDRLs
A001, A007)

12.5 Technical Investigation

Provide services such as field and topographic surveys, utility location and
capacity analysis, toxic and hazardous material surveys, geotechnical
investigations, and interior and exterior concept studies. Perform field
investigations and research necessary to ascertain all existing conditions
affecting the design and project construction. Obtain an excavation permit (AF
Form 103), from the local Civil Engineer prior to any excavation or drilling in
connection with a design project. Follow all local rules and coordination
requirements necessary to obtain this

106



--------------------------------------------------------------------------------



 



Attachment 1

permit including coordination within the Civil Engineer organization. After the
required information and other study/design support data have been obtained,
submit a Technical Field Investigation and Survey Report for record purposes and
for use in Design Services work. (CDRLs A001, A002, A010, A015)

12.6 Other Services

Perform services not associated with a specific construction project. These
services may include standards development, policy and regulation development,
preparing facility design guides, handbooks, tutorials and pamphlets; preparing,
revising and editing Air Force Civil Engineer publications; assistance team
participation; landscape design; resource study and analysis; renderings,
graphics and drafting (including CADD and/or GIS and digital media/file
translation; conference organizing; Project Evaluation Review Technique
(PERT) and CPM schedule development; time/material/labor/cost estimates; energy
analysis; HMA and HCPs; planning and urban design, noise studies, preparing
schematics, standard or definitive designs, development of grounds maintenance
standards, development of specialized landscape guidance and training tutorials;
construction detail development; and other similar professional services. (CDRLs
A001, A007, A008, B011, B012)

13.     DATA MANAGEMENT

Collect, prepare, publish, and distribute the data in the quantities and types
designated on the CDRL. Designate a focal point who shall integrate the total
data management effort and manage changes, additions or deletions of data items.
Identify items to be added, recommend revisions or deletion of items already
listed on the CDRLs as appropriate, and maintain the status of all data
deliverables.

14.     GOVERNMENT POINTS OF CONTACT

Government POC shall be specified in each TO or provided under separate cover.

15.     ABBREVIATIONS, ACRONYMS, AND TERMS

Refer to the 4P A-E Guidance and Resource List for the abbreviations, acronyms,
and terms.

107